 1 THE FOX LAW CORPORATION, INC.
   Steven R. Fox, SBN 138808
 2 17835 Ventura Blvd., Suite 306
   Encino, CA 91316
 3 (818)774-3545; FAX (818)774-3707
   srfox@foxlaw.com
 4
 5   Attorneys for Debtor-in-Possession
 6
 7
 8                         UNITED STATES BANKRUPTCY COURT
 9                        NORTHERN DISTRICT OF CALIFORNIA
10                              SAN FRANCISCO DIVISION
11    In re                                         CASE NO. 20-30095-HLB
12                                                  CHAPTER 11
13    Douce France,
                                                    MOTION SEEKING (1) APPROVAL
14                                                  OF DEBTOR’S DISCLOSURE
                     Debtor                         STATEMENT ON A FINAL BASIS
15                                                  AND (2) CONFIRMATION OF
                                                    PROPOSED PLAN OF
16                                                  REORGANIZATION; DECLARA-
                                                    IONS IN SUPPORT
17                                                  Date: January 21, 2021
18                                                  Time: 10:00 a.m.
                                                    Ctrm: Courtroom 19
19                                                  (Remote Hearing Only)

20
              COMES NOW the Debtor and Debtor-in-Possession (the “Debtor” or
21
     “Douce”) with its Memorandum and Motion.
22
              Attached to this Motion is the Debtor’s supporting Memorandum.
23
              Here is a summary of voting and treatments.
24
              •     Class 1, Heritage Bank of Commerce voted to accept the Plan (the
25
                    “Plan”).
26
              •     Classes 2A and 2B, General Unsecured Creditors and de minimus
27
                    creditors. One ballot was cast accepting the Plan.
28

                                                1
 1         No one filed an objection to confirmation.
 2         The Debtor requests the Court enter an order giving the Debtor the
 3   following relief:
 4         1.     Enter an order determining on a final basis that the Debtor’s
 5                Disclosure Statement contains adequate information:
 6         2.     Find that the Debtor’s solicitation of ballots was in accordance with
 7                the Code and its requirements;
 8         3.     Find that the Debtor’s proposed Plan meets the requirements of 11
 9                U.S.C. §1129; and
10         4.     Confirm the Debtor’s proposed Plan of Reorganization including all
11                relief sought therein.
12
13   Dated: January 15, 2021               Respectfully submitted,
14                                         THE FOX LAW CORPORATION, INC.
15
16                                         /s/ Steven R. Fox
                                           Steven R. Fox, attorney for Douce France,
17                                         Debtor-in-Possession
18
19
20
21
22
23
24
25
26
27
28

                                              2
 1                                   TABLE OF CONTENTS
 2   I.   Plan Confirmation Memorandum
 3        A.   §1129(a)(1); The Plan Complies with the Applicable Provisions of
 4             Title 11 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
 5        B.   §1129(a)(2); The Proponent of the Plan Complies with the Applicable
 6             Provisions of Title 11. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
 7        C.   1129(a)(3); The Plan has been Proposed in Good Faith and Not by
 8             any Means Forbidden by Law. . . . . . . . . . . . . . . . . . . . . . . . . . . 5
 9        D.   §1129(a)(4); All Payments Requiring Review by the Court has been
10             or will be Subject to Approval as Reasonable. . . . . . . . . . . . . . . . 6
11        E.   §1129(a)(5); The Proponent of the Plan has Disclosed the Identities
12             and Affiliations of Persons Participating in the Plan. . . . . . . . . . . . 7
13        F.   §1129(a)(6); Approval of Regulated Charges. . . . . . . . . . . . . . . . 7
14        G.   §1129(a)(7); Each Holder of a Claim or Interest of an Impaired Class
15             has Accepted the Plan or will Receive Property of Value Not Less
16             Than the Amount that such Holder would Receive or Retain if the
17             Debtor’s Assets were Liquidated Under Chapter 7 of the Bankruptcy
18             Code. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
19        H.   §1129(a)(8); Acceptance by Classes of Impaired Claims. . . . . . . . 7
20        I.   §1129(a)(9); The Plan Complies with the Required Treatment of
21             Priority Claims. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
22        J.   §1129(a)(10); Multiple Classes of Impaired Claims have Accepted
23             the Plan, Determined Without Including Any Acceptance of the Plan
24             by an Insider.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
25        K.   §1129(a)(11); The Plan Is Feasible . . . . . . . . . . . . . . . . . . . . . . 8
26        L.   §1129(a)(12); Requires the Payment of Filing Fees and Trustee’s
27             Fees Pursuant to Section 1930 of the Bankruptcy Code. . . . . . . . 12
28        M.   §1129(a)(13); Retirement Benefits must be Maintained. . . . . . . 12

                                                   -i-
 1          N. §1129(a)(14) Domestic Support Obligations. . . . . . . . . . . . . . . . . . 12
 2          O. §1129(a)(15) Individual Chapter 11 Debtor; Objection to Confirmation
 3          of Plan by the Holder of an Allowed unsecured Claim. . . . . . . . . . . . . . 12
 4          P. §1129(b)(1), (2); Cram down.. . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
 5          Q. Section 1129 (d); Avoidance of Taxes. . . . . . . . . . . . . . . . . . . . . . 12
 6   II.    Issues the Court Raised at the Hearing on the Disclosure Statement . . 12
 7          A.      Plan Section J . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
 8          B.      Plan Section K . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
 9          C.      Plan Section L . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
10          D.      Plan Section M - the Temporary Injunction . . . . . . . . . . . . . . . . 14
11          E.      Feasibility . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
12          F.      The 1111(b) Election . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
13   III.   Conclusion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
14                                     TABLE OF AUTHORITIES
15   Cases
16   Wright v. Vinton, 300 U.S. 440, 57 S.Ct. 556 (1937) . . . . . . . . . . . . . . . . . . 17
17
18   Airadigm Communications vs. FCC (In re Airadigm Communications),
19   519 F.3d 640 (7th Cir. 2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
20   In re Sylmar Plaza, 314 F. 3d 1070 (9th Cir. 2002) . . . . . . . . . . . . . . . . . . . . . 7
21   In re Lowenschuss, 67 F.3d 1394 (9th Cir. 1995) . . . . . . . . . . . . . . . . . . . . . 15
22   Feld v. Zale Corp. (In re Zale Corp.), 62 F.3d 746 (5th Cir. 1994) . . . . . . . . . 17
23   In re L & J Anaheim Assocs., 995 F.2d 940 (9th Cir. 1993) . . . . . . . . . . . . . . 5
24   In re American Hardwoods, 885 F.2d 621 (9th Cir. 1989) . . . . . . . . . . . . . . . 15
25
26   In re Brotby, 303 B.R. 177 (9th Cir. BAP 2003) . . . . . . . . . . . . . . . . . . . . . . . 16
27   In re Rohnert Park Auto Parts, 113 B.R. 610 (9th Cir. BAP 1990) . . . . . . . . 15-16
28

                                                       - ii -
 1   In re Seatco, Inc., 257 B.R. 469 (Bankr. N.D. Tex. 2001) . . . . . . . . . . . . 17-18
 2   In re U.S. Truck Co., 47 B.R. 932, 939 (Bankr. E.D. Mich. 1985) . . . . . . . . . . . 5
 3   In re Nite Lite Inns, 17 Bankr. 367, 370 (Bankr. S.D. Cal. 1982) . . . . . . . . . . 10
 4
 5   United States Code and Bankruptcy Rules
 6   Title 11
 7   §105 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
 8   §524 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14-15, 17
 9   §1111 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 13, 19
10   §1122 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
11   §1123 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 5-6, 14, 15
12   §1125 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4-5
13   §1129 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4-9, 13, 20
14   §1141 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14, 15,
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         - iii -
 1                      PLAN CONFIRMATION MEMORANDUM
 2         Section 1129(a) provides that the Court will confirm a Chapter 11 plan if

 3   the enumerated requirements are met. The Debtor believes that it has satisfied

 4   §1129's requirements and that the Court should confirm the Plan.

 5   A.    §1129(a)(1); The Plan Complies with the Applicable Provisions of

 6   Title 11.

 7         The substantive provisions of the Bankruptcy Code, most relevant in the

 8   context of §1129(a)(1), are §§1122, 1123, and 1125.

 9         Section 1122(a) provides:

10         (a)    Except as provided in subsection (b) of this section, a plan may

11         place a claim or an interest in a particular class only if such claim or

12         interest is substantially similar to the other claims or interests of such class.

13         The one secured claim has been classified in Class 1. This claim, the claim

14   of Heritage Bank of Commerce, is both secured and unsecured. The Bank

15   elected the §1111(b) election following negotiations with the Debtor as to the

16   terms of the election. The parties had extensive discussion concerning the

17   mechanics of the election, case law analyzing the election, the value of the

18   Debtor’s assets and they reached an agreement concerning the Bank’s rights and

19   payment terms to the Bank.

20         Claims of general unsecured creditors have been placed in Classes 2B with

21   Class 2A containing the claims of de minimus claims, those claims under $1,000.

22         De minimus claims will be paid a 10% dividend on the Effective Date.

23   Creditors holding claims larger than $1,000 may reduce their claims to $1,000

24   and receive a single payment of 10% of their reduced claim. As of the date of

25   the filing of this Motion, no creditors have elected to reduce their claims to have

26   their claims treated as a de minimus claims.

27         As to Class 2B, the class of general unsecured claims, the Plan provides

28   that they will receive a pro-rata share of a fund totaling $23,755.78, created by


                                              -3-
 1
     Douce paying $446.45 monthly in months 7 to 60. The payments are pot
 2
     payments, not a guarantee of a percentage.
 3
           The classification is proposed in good faith. The Debtor did not divide the
 4
     claims into multiple classes solely to create a consenting class to permit
 5
     confirmation. In re U.S. Truck Co., 47 B.R. 932, 939 (Bankr. E.D. Mich. 1985).
 6
           Pursuant to the Plan, administrative claims are treated as unclassified
 7
     claims and will be either paid in full on the Effective Date or paid over time per
 8
     an agreement between the Debtor and the holder(s) of such claim(s). As the
 9
     Plan notes, the Debtor will pay $20,000 to its bankruptcy counsel on the Effective
10
     Date (subject to approval of the Court of a motion for approval of fees and
11
     expenses), monies that the Debtor’s principal is contributing. Thereafter the
12
     Debtor will pay counsel as the Debtor can afford to do so.
13
           Further, §1123's requirements are satisfied.
14
           • (a)(1). The Plan classifies claims other than administrative priority claims
15
     and priority tax claims. Administrative claims and priority tax claims are not
16
     classified while all other claims are classified.
17
           • (a)(2). The Plan identifies unimpaired classes of claims or interests.
18
     Classes 1 and 2 are impaired because their contractual rights will be altered. In
19
     re L & J Anaheim Assocs., 995 F.2d 940 (9th Cir. 1993)
20
           • (a)(3). The Plan specifies the treatment of any class of claims or
21
     interests impaired under the Plan.
22
           • (a)(4). The Plan provides the same treatment for each claim or interest
23
     in a particular class, except where a member of a particular class has agreed to
24
     less favorable treatment.
25
           • (a)(5). The Plan provides adequate means for its implementation. As
26
     necessary, the Plan extends maturity dates, assumes or rejects leases and
27
     contracts, and retains in the Debtor property of the estate. Attached to the
28
     Memorandum are updated financial reports concerning the Debtor’s financial

                                               -4-
 1
     status. The Plan provides that the Debtor will retain estate property. The Plan
 2
     does not provide for the transfer of any estate property to any entity other than
 3
     the Reorganized Debtor. The Debtor is not merging with one or more persons,
 4
     selling estate property, satisfying or modifying any liens or cancelling or
 5
     modifying any indenture or similar instrument.
 6
           • (a)(6) and (7). These subsections do not apply to the Debtor as its
 7
     charges are not subject to a governmental regulatory agency and because the
 8
     Plan does not provide for the selection of any officers, directors, or trustees.
 9
           • (a)(8). The Debtor is not an individual. It is a corporation. This sub-
10
     section is inapplicable.
11
           Finally, §1125's provisions were satisfied. The Court tentatively approved
12
     the Disclosure Statement.
13
           B.     §1129(a)(2); The Proponent of the Plan Complies with the
14
     Applicable Provisions of Title 11.
15
           The Debtor has complied with all applicable Code provisions. §1129(a)(2)
16
     The relevant consideration is whether the Debtor has complied with §1125, which
17
     requires full disclosure prior to soliciting acceptances. The Court tentatively
18
     approved the Debtor’s Disclosure Statement and that was distributed to all
19
     creditors prior to soliciting votes. The filed Certificate of Service shows that the
20
     solicitation package was served on the creditor body [Dckt. 143, 12/11/2020].
21
     C.    §1129(a)(3); The Plan has been Proposed in Good Faith and not
22
     by any Means Forbidden by Law.
23
           Section 1129(a)(3) requires that the Proponent comply with all applicable
24
     law, not merely bankruptcy law. The Code does not define good faith but a
25
     definition has been developed and construed on a case-by-case basis. A plan is
26
     proposed with the necessary good faith if a plan achieves a result which is
27
     consistent with the Bankruptcy Code’s objectives and purposes. (In re Sylmar
28
     Plaza), 314 F.3d 1070, 1074-75 (9th Cir. 2002).

                                              -5-
 1
           One case explained the good faith requirement as follows:
 2
                  Essentially, a reorganization plan is proposed in good faith when
 3                there is a reasonable likelihood that the plan will achieve a result
                  consistent with the objectives and purposes of the Bankruptcy
 4                Code. . . . The primary purpose of the reorganization chapters of
                  both the Act and the Code has been to promote restructuring of
 5                debt and the preservation of economic units rather than a
                  dismantling of the estate."
 6
           In re Nite Lite Inns, 17 Bankr. 367, 370 (Bankr. S.D. Cal. 1982).
 7
           The Debtor has proposed the plan in good faith and not by any means
 8
     forbidden by law.
 9
           The Debtor remains as a single economic unit. The Plan provides
10
     adequate means to meet Plan obligations. Creditors receive more under the Plan
11
     than they would receive in a liquidation. Here in a liquidation, unsecured creditors
12
     would receive no distribution. The Plan provides for the payment of monies to
13
     unsecured creditors. Also, the Plan preserves the property of the estate as one
14
     economic unit and does not seek to liquidate.
15
           The Debtor proposed its Plan in good faith.
16
     D.    §1129(a)(4); All Payments Requiring Review by the Court has
17
     been or will be Subject to Approval as Reasonable.
18
           All payments in this case requiring disclosure and approval by this Court
19
     pursuant to §1129(a)(4) are, and will be, subject to approval by this Court
20
     through the filing of fee applications by the professional.
21
     E.    §1129(a)(5); The Proponent of the Plan has Disclosed the
22
     Identities and Affiliations of Persons Participating in the Plan.
23
           Post-confirmation, Mauro Ferreira will act as its disbursing agent and he
24
     will acquire the ownership interest in the Debtor.
25
           Mr. Ferreira has overseen Douce’s business during the case and during the
26
     pandemic. Though Douce has struggled, overall it has had positive cash flow
27
     during the case and more recently has been acquiring business through Internet
28
     sales, something Mr. Ferreira recently instituted. Unlike many other businesses,

                                             -6-
 1
     the Debtor has remained in business. His continuance as the person operating
 2
     the business post-confirmation is in the best interest of all constituencies.
 3
     F.    §1129(a)(6); Approval of Regulated Charges.
 4
           Section 1129(a)(6) is inapplicable to the Debtor.
 5
     G.    §1129(a)(7); Each Holder of a Claim or Interest of an Impaired
 6
     Class has Accepted the Plan or will Receive Property of Value Not Less
 7
     Than the Amount that Such Holder would Receive or Retain if the
 8
     Debtor's Assets were Liquidated Under Chapter 7 of the Code.
 9
           Creditors must accept the Plan or receive or retain under the Plan on
10
     account of such claims or interests, property of value, as of the Plan’s Effective
11
     Date, but not less than the amount that such holder would receive or retain if the
12
     Debtor were liquidated under Chapter 7.
13
           Classes 1 and 2 have accepted the Plan
14
           Alternatively, the Disclosure Statement shows all creditors will receive not
15
     less than the amount they would receive in a Chapter 7 liquidation.
16
           The Plan is in the best interest of creditors.
17
     H.    §1129(a)(8); Acceptance by Classes of Impaired Claims.
18
           Each impaired class must accept the Plan (§1129(a)(8)) or, if one or more
19
     impaired classes have not accepted the plan, that the plan meets the §1129(b)
20
     requirements, the cramdown provisions. Here both Classes 1 and 2 voted to
21
     accept the Plan. The Debtor does not need to cramdown any class.
22
     I.    §1129(a)(9); The Plan Complies with the Required Treatment of
23
     Administrative and Priority Claims.
24
           The Plan provides holders of allowed claims, entitled to priority under
25
     §507, will receive cash equaling the allowed amount of those claims on the
26
     Effective Date, or as soon as practicable thereafter. Debtor’s bankruptcy counsel
27
     has agreed to an alternative treatment for payment of its allowed fees and
28
     expenses. Section 1129(a)(9) is satisfied.

                                              -7-
 1
           With respect to priority tax claims, Douce has two tax claims, the IRS for
 2
     $2,907.47, that will be paid before 60 months after the date this case was filed
 3
     and the Franchise Tax Board owed $1,604.73 which also will be paid before 60
 4
     months after the date this case was filed. Section 1129(a)(9) is satisfied.
 5
     J.    §1129(a)(10); Multiple Classes of Impaired Claims have Accepted
 6
     the Plan, Determined without including any Acceptance of the Plan by
 7
     an Insider.
 8
           Section 1129(a)(10) requires affirmative acceptance of the Plan by at least
 9
     one impaired class, without counting the votes of insiders.
10
           Two impaired classes voted to accept the Plan. No class rejected the Plan.
11
     K.    §1129(a)(11); The Plan is Feasible.
12
           Section 1129(a)(11) requires the Court to find that:
13
           [C]onfirmation of the plan is not likely to be followed by the liquidation,
14         or the need for further financial reorganization, of the debtor or any
           successor to the debtor under the plan, unless such liquidation is
15         proposed in the plan.

16
     11 U.S.C. §1129(a)(11).
17
           In addressing feasibility, the 9th Circuit Bankruptcy Appellate Panel stated:
18
           To demonstrate that a plan is feasible, a debtor needs only show a
19         reasonable probability of success. Acequia, 787 F.2d at 1364. The
           Code does not require the debtor to prove that success is inevitable, In
20         re WCI Cable, Inc., 282 B.R. 457, 486 (Bankr.D.Or.2002), and a
           relatively low threshold of proof will satisfy § 1129(a)(11), In re
21         Sagewood Manor Assocs. Ltd., 223 B.R. 756, 762 (Bankr.D.Nev.1998),
           so long as adequate evidence supports a finding of feasibility. See In re
22         Pizza of Hawaii, Inc., 761 F.2d at 1382 (reversing where feasibility
           determination excluded consideration of major claim).
23
     Computer Task Group vs. Brotby (In re Brotby), 303 B.R. 177, 191-192 (9th Cir.
24
     BAP 2003). A debtor must show a reasonable probability of success, not a
25
     guaranty. In other words, that a debtor may struggle post-confirmation to make
26
     plan payments does not mean that a plan is infeasible. The test for feasibility is
27
     “a reasonably probability of success”
28
           Feasibility can be difficult to demonstrate in normal economic times.

                                             -8-
 1
           Presently the Debtor faces Covid 19, statewide shutdowns orders stay at
 2
     home orders, and a recession.
 3
           Notwithstanding, Douce can demonstrate that its plan is feasible.
 4
           When the case began, the Debtor’s financial situation was not strong but
 5
     as historical financial report attached Exhibit “A” show, the Debtor had solid
 6
     gross revenue figures, consistent expenses and some positive net income.
 7
     However, with Covid 19 hitting shortly after the case commenced, Douce lost the
 8
     majority of its customers. The Debtor’s revenues shrunk and, then Douce moved
 9
     from its long time leasehold to two new locations in June and July, 2020. The
10
     move meant the Debtor had to turn down orders during the time it could not
11
     manufacture products.
12
           To help it survive, Douce France, in fall, 2020, began marketing online for
13
     customers.
14
           The Debtor started March, 2020 with 37 companies that purchased
15
     products daily or weekly. In June, 2020, the Debtor, after losing most of its
16
     customers was back up to 21 clients but many of them ordered intermittently.
17
     Douce began Internet marketing in September. It acquired five more retail and
18
     wholesale intermittent costumers that month. By December, it had increased its
19
     online sales so that the sales accounted for 5% of December’s sales revenue or
20
     about $4500.00. The Debtor had not seriously considered Internet sales before
21
     Covid 19 because it manufactures bakery goods at the wholesale level. However,
22
     it is difficult to approach new customers.
23
           The Debtor’s P&L statements show that Douce’s gross revenues shrunk in
24
     2020 but the Debtor (1) remained in business, (2), obtained new customers, (3)
25
     moved, (4) survived its principal’s week long hospitalization and (5) has reduced
26
     expenses all to remain in business.
27
           On an accrual basis (Exhibit “B”) , the Debtor’s net income (post-petition)
28
     is $31,941.02 as of December 31, 2020, this despite negative net income of

                                             -9-
 1
     -19,380.15 in March, 2020 (the month Covid 19 first really hit the Bay Area) and
 2
     the months of negative net income that followed the Debtor’s move in July,
 3
     2020. The cash based P&L (Exhibit “C”) also shows a large loss in March,
 4
     2020, of -$17,785.16, losses in the months after the move, and a positive net
 5
     income of $16,867.02 in December, 2020. The Debtor is moving past Covid 19.
 6
     The Debtor is moving past the cost of moving to two new locations.
 7
           The accrual based P&L shows the Debtor’s struggles and movement the
 8
     best. Its expenses have moved downward, sharply, since the case began. But
 9
     for Covid 19, the Debtor would have had much more net income.
10
           The Debtor’s payables report (Exhibit “D”) reflects all payables current
11
     except for those of Sigona's Farmers Market. The Debtor owes monies to this
12
     entity which in turn overs close to the same amount of money to the Debtor.
13
     Otherwise payables are within 30 days as of December 31st. Current payables
14
     reflects a well run business.
15
           Douce’s receivables report at December 31, 2020 (Exhibit “E”) reflects
16
     approximately $49,000 in receivables under 60 days. The Debtor’s initial
17
     Schedule B reported a similar amount of receivables as of the filing date. The
18
     month end receivables figures post-petition have varied but $50,000 appears to
19
     be a normal figure for the Debtor. That its receivables are at a place that they
20
     normally should be at, approximately $50,000 under 90 days, is a good sign.
21
           The financial reports reflect a company going through a triple whammy:
22
     Covid 19; the recession; and the move. Given the circumstances, the Debtor’s
23
     financial performance has been good. It remained in business and kept its
24
     employees when competitors shut their doors and obtained new customers.
25
           Looking forward, there are at least these reasons why the Plan is feasible.
26
           •      With vaccinations underway, with a new relief package recently
27
                  passed into law and the likelihood of yet a stimulus package
28
                  becoming law in a few months, the economy will move beyond Covid

                                            - 10 -
 1
                 19 and the recession. The impact to the Debtor will be positive
 2
                 because it manufactures a product people want.
 3
           •     Further, Mr. Ferreira’s willingness to infuse a second $20,000 into
 4
                 the Debtor (the new value monies) once a plan is confirmed is an
 5
                 additional sign of feasibility. Mr. Ferreira infused $20,000 in August,
 6
                 2020 (shown on the balance sheet as a capital infusion) and is
 7
                 prepared to infuse a second $20,000 into Douce France.
 8
           •     The Debtor’s new Internet sales.
 9
           •     The Debtor is making these changes to its business operation:
10
                 •      Douce has two leased locations. The Redwood City location is
11
                        used mostly to prepare a small variety of bakery products. Its
12
                        monthly cost for rent and utilities is about $7,300. Payroll and
13
                        workers compensation insurance for this location amounts to
14
                        $9,360.00 monthly. The Debtor will shut down this location to
15
                        realize monthly savings of $16,660.00. The actual savings will
16
                        be less because Douce will bring at least two workers over to
17
                        the other leased location. Closing the Redwood City location
18
                        will mean that Douce will no longer produce certain products
19
                        anymore. However, the Redwood City location generates
20
                        approximately $120,000 annually in gross revenues against
21
                        expenses that are considerably higher. Shutting down the
22
                        Redwood City location will reduce Douce’s expenses.
23
           The evidence shows that the Plan, if confirmed, is not likely to be followed
24
     by a Chapter 7 liquidation or a need for further reorganization.
25
     L.    §1129(a)(12); Requires the Payment of Filing Fees and Trustee's
26
     Fees Pursuant to 28 U.S.C. §1930.
27
           The Debtor is current with its payments to the United States Trustee and
28
     will have paid any then outstanding fees as of the Effective Date.

                                            - 11 -
 1
     M.      §1129(a)(13); Retirement Benefits must Be Maintained.
 2
             Section 129(a)(13) is inapplicable to the Debtor.
 3
     N.      §1129(a)(14) Domestic Support Obligations.
 4
             Section 1129(a)(14) is not applicable to this Debtor.
 5
     O.      §1129(a)(15) Individual Chapter 11 Debtor; Objection to
 6
     Confirmation of Plan by the Holder of an Allowed Unsecured Claim.
 7
             Section 1129(a)(15) is not applicable to the Debtor.
 8
     P.      §1129(b)(1), (2); Cramdown.
 9
             Douce’s Plan has two classes: Class One consists of the claim of Heritage
10
     Bank of Commerce which made the §1111(b) election and whose secured and
11
     unsecured claims are both being treated in Class One; and Class Two consists of
12
     the claims of general unsecured creditors both de minimus and otherwise.
13
             All classes voted to accept the Plan. The Debtor does not need to seek
14
     confirmation by cramdown.
15
     Q.      Section 1129(d): Avoidance of Taxes.
16
             The Debtor’s tax obligations are minor and are paid in the 60 months
17
     following the petition date. No governmental entity has objected.
18
                                               II.
19
          Issues the Court Raised at the Hearing on the Disclosure Statement.
20
             At the disclosure statement hearing, the Court commented that certain
21
     issues would be discussed at confirmation. The Debtor’s comments are below.
22
     A.      Plan Section J
23
             Section J states that the rights the Plan provides to creditors shall be the
24
     rights they will hold. Except as the Plan specifically notes, creditors shall have no
25
     rights. Heritage Bank negotiated with the Debtor to continue to have certain
26
     rights post-confirmation. Other creditors did not.
27
             This statement of rights that creditors possess under the Plan is neither
28
     remarkable nor unusual. Section 1141 contains some of these provisions.

                                              - 12 -
 1
     Section 1123(b) permits the inclusion of Section J as well. The provision is
 2
     reasonable and appropriate.
 3
           Creditors have notice of Section J. No creditor has objected to the
 4
     inclusion of Section J in the Plan.
 5
     B.    Plan Section K
 6
           Section K requests that the Court value liens asserted against estate
 7
     property, in particular, the lien held by Susquehanna Salt Lake, owed $23,543
 8
     and the lien held by Channel Partners Capital, LLC, owed $83,000. Heritage
 9
     Bank’s senior secured claim exceeds $400,000.
10
           The Debtor’s assets at liquidation are worth $60,858 and in reorganization,
11
     $120,000. (The attached declaration of Mauro Ferreira discusses the value of the
12
     Debtor’s personal property assets.) Only Heritage Bank’s claim is secured as the
13
     value of its collateral is $120,000 and its claim exceeds $400,000. Susquehanna
14
     and Channel Partners are unsecured.
15
           Both Susquehanna and Channel Partners were served with the combined
16
     Disclosure Statement and Plan. They were afforded notice of the intention to
17
     remove their liens (as stated in Section L).
18
           They did not object to the proposed treatment of their claims. They have
19
     acquiesced in the proposed treatment.
20
     C.    Plan Section L
21
           Section L also addresses creditors’ rights. Section J limits those rights that
22
     creditors will possess to those rights provided to them in the Plan. Heritage Bank
23
     negotiated a different treatment of its rights. The results of those negotiations
24
     are found in Section L.
25
           The rights the Bank retains are that its “Debt Instruments” shall continue
26
     in full force and effect.
27
           Creditors were provided with Section L when served with the Plan. No one
28
     objected to the treatment which is permissible. §1123(a)(3) and (5), (b)(5).

                                             - 13 -
 1
     D.    Plan Section M - the Temporary Injunction
 2
           Section M concerns the proposed temporary injunction.
 3
           This provision concerns the proposed temporary injunction restraining any
 4
     creditor, party-in-interest or any third party from pursuing any officer, director,
 5
     shareholder, employee, managing person or responsible person of the Debtor
 6
     (the “enjoinees”) on account of any pre-bankruptcy claim where both the Debtor
 7
     had liability and an enjoinee, here Mauro Ferreira, also has liability of any nature.
 8
           1.     The Court Has the Authority to Issue a Temporary Injunction.
 9
           Bankruptcy courts have the authority under §§1123(b), 1141, 524 and 105
10
     to issue the temporary injunction sought here. The injunction does not discharge
11
     the third party; the temporary injunction delays enforcement of rights against the
12
     third party. Section 524(e) bars the discharge of a non-debtor. The temporary
13
     injunction only delays enforcement, something §524(e) does not forbid.
14
           In re American Hardwoods, 885 F.2d 621 (9th Cir. 1989) and In re
15
     Lowenschuss, 67 F.3d 1394 (9th Cir. 1995), do not prohibit this Court from
16
     issuing a temporary injunction. They are distinguishable as the plan proponents
17
     sought either permanent injunctions or releases.
18
           In re Rohnert Park Auto Parts, Inc., 113 B.R. 610 (9th Cir. BAP 1990) is
19
     also distinguishable. There, an objecting creditor, holding a claim scheduled as
20
     disputed, did not file a proof of claim in the bankruptcy case and would not share
21
     in the substantial distributions the debtor would be making.
22
           Rohnert Park is distinguishable.
23
           •      First, here we have consent. The creditor body voted to accept the
24
                  Plan and the temporary injunction.
25
           •      Secondly, the objecting creditor in Rohnert Park had filed an
26
                  untimely claim and it would not share in the plan distribution. These
27
                  facts do not exist here. (The Rohnert Park panel stated: "...it would
28
                  be inequitable to hold that a creditor whose claim is held time

                                              - 14 -
 1
         barred, and who is unable to benefit from the Plan, to be bound by a
 2
         provision of the Plan enjoining pursuit of a claim against guarantors
 3
         of the debtor." Rohnert Park at 616. The ruling was based heavily on
 4
         the equities of the particular situation.)
 5
     •   Here, the Debtor’s principal will infuse new monies and is the driving
 6
         force behind Douce’s ability to pay the Plan payments.
 7
     •   Fourthly, Rohnert Park conflated a temporary injunction with a
 8
         permanent injunction. Unlike the objecting creditor in Rohnert Park,
 9
         creditors here will receive a distribution in part because the principal
10
         is infusing new monies. Attached as TAB “F” (following the
11
         exhibits) is a copy of an unpublished memorandum from the
12
         Bankruptcy Court for the Central District of California in which a
13
         bankruptcy court discusses, among other things, how Rohnert Park
14
         conflated a temporary injunction with a permanent injunction.
15
     •   In re Brotby (Computer Task Group vs. Brotby), 303 B.R. 177 (9th
16
         Cir. BAP 2003) affirmed a lower court holding a plan could enjoin a
17
         creditor from pursuing a debtor post-confirmation for a non-
18
         dischargeable debt until plan payments were completed. (Id. at
19
         186-187) The analysis here is the same - an injunction issued to
20
         assist in the success of a plan of reorganization. Brotby directly
21
         questions the reasoning of the panel in Rohnert Park.
22
     •   The injunction is a temporal means to assist the Plan. Prior, and
23
         superseding authority from the U.S. Supreme Court holds that
24
         creditors can be stayed for a period of time. Wright v. Vinton
25
         Branch of the Mountain Trust Bank, 300 U.S. 440, 57 S.Ct. 556, 81
26
         L.Ed. 736 (1937)(reversing prior holding that a five year stay of a
27
         lien holder's right to foreclose on real property was an
28
         unconstitutional taking and ruling that a 3 year delay was not).

                                     - 15 -
 1
           Section 524(e)’s language is permissive, not mandatory. Section 524(e)
 2
     states "does", not "shall" or "will". In contrast, §1129 uses mandatory language.
 3
     Section 524(e) does not expressly limit the ability of the Court to delay
 4
     enforcement of a claim against a third party; it says the liability of a third party
 5
     cannot be discharged by a debtor's discharge. See Airadigm Communications vs.
 6
     FCC (In re Airadigm Communications), 519 F.3rd 640 (7th Cir. 2008).
 7
           2.       The Test to Issue a Temporary Injunction Post-Confirmation.
 8
           The Debtor is unaware of binding authority in this Circuit enunciating a
 9
     standard under which a temporary injunction may be issued. In Feld v. Zale
10
     Corp (In re Zale Corp.), 62 F.3d 746 (5th Cir. 1995), the Fifth Circuit enunciated
11
     a two part test to determine if issuing a temporary injunction post-confirmation
12
     was permissible in order to assist the reorganization but in a manner not to
13
     effectively constitute a permanent injunction. The circumstances the test
14
     requires looks to either (1) an identity of interest between the debtor and the
15
     third party that is so close that the collection action effectively is a suit against
16
     the debtor and (2) when the collection action will adversely impact the debtor's
17
     ability to perform under its plan and reorganize. The Zale Corp. court noted that
18
     an injunction may be issued if either of these two circumstances are present.
19
     Zale at 761.
20
           Facts relevant to each of these circumstances are discussed in the attached
21
     declaration of Mauro Ferreira.
22
           If the test is met, then the bankruptcy court considers the traditional four
23
     part test for issuance of an injunction. In re Seatco Inc., 257 B.R. 469, 476
24
     (Bankr. N.D. Texas 2001). That court stated the four part test as follows:
25
           The four prerequisites to the issuance of such an injunction are: (1) a
26
           substantial likelihood that the movant will prevail on the merits; (2) a
27
           substantial threat that the movant will suffer irreparable injury if the
28
           injunction is not granted; (3) that the threatened injury to the movant

                                              - 16 -
 1
           outweighs the threatened harm an injunction may cause to the party
 2
           opposing the injunction; and (4) that the granting of the injunction will not
 3
           disserve the public interest.
 4
     Id. at 477.
 5
           Mr. Ferreira’s Declaration discusses facts which speak to the four part test
 6
     and to the two part test. For brevities’ sake the facts are not repeated here.
 7
           3.      Final Thoughts and Conclusion Regarding the Temporary Injunction.
 8
           The temporary injunction enhances Douce’s Debtor’s ability to make plan
 9
     payments by allowing its principal to continue to rebuild the company. Douce is
10
     heavily dependent on the principal’s efforts and work. He runs the company, he
11
     does deliveries, he negotiates contracts, he steps in when employees are unable
12
     to work. Without him, Douce France would not exist. The injunction is an
13
     essential means to implement the Plan (§123(a)(5)), the injunction confers
14
     material benefits on the estate, the injunction is in the best interest of the vast
15
     majority of the creditors, the estate and the equity interest holders, and issuing
16
     the injunction will be important to promoting plan feasibility.
17
           Creditors may argue that a principal should file his/her own petition. While
18
     the statement may have a superficial appeal, it ignores the needs of the creditor
19
     body who, having gone through one bankruptcy, must now go through a second
20
     case that will impact their ability to be paid. The statement - just file your own
21
     bankruptcy petition - ignores the needs of the creditor body.
22
           When plan payments are completed, the temporary injunction terminates.
23
     E.    Feasibility
24
           Feasibility is discussed above at Section I-K.
25
           There is an additional matter to consider - the two balloon payments to
26
     Heritage Bank. The estimated balloon payment on the secured claim, due in 10
27
     years is estimated to be $103,607.35. The balloon payment on the unsecured
28
     claim due in 13 years is estimated to be $108,939.43.

                                             - 17 -
 1
           Their payments are feasible. First, Douce has 10 and 13 years to prepare.
 2
     The balloon payments were separated to make payment easier. Second, Douce’s
 3
     pre-Covid 19 gross revenues exceeded $1,000,000 annually so as the economy
 4
     improves (and after payments to unsecured creditors are completed) it can set
 5
     aside monies for the balloon payments. Also in 10 and 13 years from now, the
 6
     Debtor most likely will be able to borrow monies to pay the balloon payments.
 7
     F.    The 1111(b) Election
 8
           Chapter 11 is a means for debtors and creditors to negotiate and to resolve
 9
     disputes. Here, in this case, the Debtor and the Bank spoke early and often.
10
     Prior to the Debtor filing its initial plan, the Bank advised the Debtor of the Bank’s
11
     intention to take the §1111(b) election. The right to take the election rests with
12
     the Bank. The Debtor and the Bank considered case law and at least one
13
     scholarly work analyzing the election. The parties negotiated the terms of the
14
     §1111(b) election grounded with an understanding of the election.
15
           The negotiated terms are appropriate. The Plan treats the Bank’s claim as
16
     secured to $120,000 and the attached declaration supports this value. That
17
     claim is paid in full over time with interest. The balance of the Bank’s claim is
18
     unsecured and is paid in full over time without interest. This treatment is
19
     appropriate under the Code.
20
                                              III.
21
                                           Conclusion.
22
           For the reasons set forth in the attached Memorandum, the attached
23
     declaration and exhibits, the Debtor requests the Court enter an order affording
24
     to the Debtor the following relief:
25
           1.     Enter an order determining on a final basis that the Debtor’s
26
                  Disclosure Statement contains adequate information:
27
           2.     Find that the Debtor’s solicitation of ballots was in accordance with
28
                  the Code and its requirements;

                                              - 18 -
 1
          3.    Find that the Debtor’s proposed Plan meets the requirements of 11
 2
                U.S.C. §1129; and
 3
          4.    Confirm the Debtor’s proposed Plan of Reorganization including all
 4
                relief sought therein.
 5
     Dated: January 15, 2021             Respectfully submitted,
 6
 7
                                         THE FOX LAW CORPORATION, INC.
 8
 9
                                         /s/ Steven R. Fox
10                                       Steven R. Fox, attorney for Douce France,
                                         Debtor-in-Possession
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         - 19 -
 1
                DECLARATION OF MAURO FERREIRA IN SUPPORT
 2
                      OF CONFIRMATION OF DEBTOR’S PLAN
 3
          I, Mauro Ferreira, declare as follows:
 4
     1.   My business address is 3553 Haven Ave., Suite 1, Menlo Park, CA 94025.
 5
          My statements here are based on my personal knowledge. If called to
 6
          testify concerning this Declaration, I could and would do so competently.
 7
                                             I.
 8
                 PERSONAL KNOWLEDGE AND AUTHENTICATION.
 9
     2.   I have owned the Debtor since the mid 1990s and I have operated the
10
          business since then. I oversee operations, ordering raw materials and
11
          products, shipping, selling products, administration and anything else that
12
          needs to be done.
13
     3.   Along with the company’s bookkeeper, I am one of the custodians of the
14
          Debtor’s books, records and documents. The Debtor maintains records of
15
          its transactions in the regular course of business, and it is the Debtor’s
16
          practice and procedure to maintain records and to record transactions,
17
          acts, and events at or about the time the transaction occurs. The Debtor
18
          relies on these records in connection with its business dealings. I oversee
19
          the safekeeping of business records including financial records.
20
     4.   The Debtor has business records primarily as computer files. We are on
21
          the cloud. If a business record is maintained on a computer, there are
22
          safety features which help to keep business records secure. For example,
23
          access to many records is limited. Financial records as one example can
24
          only be accessed if one has the necessary password. Only management
25
          level personnel have a necessary password. Other employees do not. The
26
          computer is linked to a server. The server backs up the data stored on the
27
          computer. The server computer and attachments are maintained in a
28
          secured location.

                                           - 20 -
 1
     5.   I have personal knowledge of the procedures for creating, receiving,
 2
          maintaining, storing and retrieving documents and records. Douce’s
 3
          business records are received, maintained, stored and retrieved in the
 4
          ordinary course of its business. It is in the ordinary course of the business
 5
          to receive, maintain, store and retrieve records including any business
 6
          records attached as exhibits discussed below. People with knowledge of
 7
          the records and any exhibits contained below recorded or made these
 8
          exhibits discussed below. The records were recorded at or near the time
 9
          of their receipt or creation in the ordinary course of business. The exhibits
10
          discussed below are true and correct copies of what they appear to be.
11
     6.   Attached are true and correct copies of financial reports that report on the
12
          Debtor’s financial health. They were prepared at my direction and I have
13
          had an opportunity to inspect them to satisfy myself that the reports are
14
          reliable.
15
                                            II.
16
                        The Plan Confirmation Memorandum
17
          §1129(a)(1)
18
     7.   The creditors have been divided into two classes. Class 1 consists of the
19
          secured and unsecured claim of Heritage Bank of Commerce which has
20
          made the Section 1111(b) election. I do not claim to understand what the
21
          election means. The Bank made this election after negotiations with the
22
          Debtor as to the terms of the election. There were discussion concerning
23
          the value of the Debtor’s assets and we reached an agreement concerning
24
          the Bank’s rights and payment terms to the Bank. Covid 19 has had a
25
          significant impact on value of personal property.
26
     8.   It is my opinion that at present the Debtor’s personal property, including
27
          its monies and receivables, are worth about $120,000. I base this opinion
28
          on many years of purchasing and selling machinery and equipment used in

                                           - 21 -
 1
           the industry, my efforts in the past months to figure out the market for the
 2
           machinery and equipment including contacting potential purchasers to see
 3
           if they are interested in purchasing machinery and equipment and at what
 4
           prices, industry guides and online sale sites, and my awareness that
 5
           Chinese companies are flooding the market with newer and similar
 6
           machinery and equipment.
 7
     9.    I do not believe that the value of the machinery and equipment will rise in
 8
           the next few years given that Chinese companies are flooding the
 9
           American market with newer machinery and equipment sold at prices that
10
           are inexpensive enough that the need to purchase used machinery and
11
           equipment will be depressed.
12
     10.   All unsecured claims have been placed in Class 2 and its two sub-classes.
13
     11.   As to § 1129(a)(3) and its requirement that a plan proponent comply with
14
           all laws, I understand this to be a requirement that the plan be proposed in
15
           good faith.
16
     12.   Under the Plan, Douce will be one economic unit. The Plan provides
17
           adequate means to meet Plan obligations, especially with the new cuts in
18
           expenses discussed below. Creditors will receive more under the Plan than
19
           they would receive in a liquidation. In a liquidation, unsecured creditors
20
           would receive no money. Douce will continue to own its property.
21
           §1129(a)(5)
22
     13.   Under the Plan, I will act as its disbursing agent to pay creditors and I will
23
           hold the stock in the Debtor. I have overseen Douce’s business during the
24
           case including during the Covid 19 pandemic. Though Douce has
25
           struggled, overall it has had positive cash flow during the case and more
26
           recently has been acquiring business through Internet sales, something I
27
           recently started. Unlike many other businesses, the Debtor has remained
28
           in business. I believe that me continuing to be the person operating the

                                             - 22 -
 1
           business post-confirmation is in the best interest of the creditors and
 2
           everyone else involved in this case.
 3
           §1129(a)(11); The Plan is Feasible.
 4
     14.   I understand that to confirm a plan, the Court must find that the plan is
 5
           feasible, that a debtor must show a reasonable probability of success. I
 6
           believe that Douce can show that its Plan is feasible.
 7
     15.   When the case began, the Debtor’s financial situation was not strong but
 8
           as the historical financial report attached Exhibit “A” shows, Douce
 9
           enjoyed solid gross revenue figures, consistent expenses and some positive
10
           net income. However, with Covid 19 hitting shortly after the case
11
           commenced, Douce lost the majority of its customers. The Debtor’s
12
           revenues shrunk and in the midst of the pandemic, Douce moved from its
13
           long time leasehold to two new locations in June and July, 2020. The
14
           move cost both orders for products and money as it took time before
15
           Douce could operate its business at the two new locations.
16
     16.   With Covid 19, and the loss of so many customers, the Debtor moved
17
           toward Internet sales as its customer base and purchase patterns changed
18
           overnight in March, 2020.
19
     17.   The Debtor started March, 2020 with perhaps 37 companies purchasing
20
           products daily or weekly. In June, 2020, the Debtor, after losing most of
21
           its clients, was up to 21 clients but many of them purchased intermittently.
22
           Douce began Internet marketing in September. It acquired five more retail
23
           and wholesale intermittent costumers in September. By December, Douce
24
           had increased its sales on the Internet that online sales accounted for 5%
25
           of December’s sales revenue or about $4500.00. We had not seriously
26
           considered Internet sales before Covid 19 because the Debtor
27
           manufactures bakery goods at the wholesale level. However, with
28
     ///

                                            - 23 -
 1
           difficulties approaching new customers due to Covid 19, the Internet
 2
           became a sales venue for the Debtor to use.
 3
     18.   The attached P&L statements show that Douce’s gross revenues shrunk in
 4
           2020 but the Debtor (1) remained in business, (2), obtained new
 5
           customers, (3) moved, (4) survived my week long hospitalization in fall,
 6
           2020, and (5) has reduced expenses all to remain in business.
 7
     19.   On an accrual basis (Exhibit “B”) , the Debtor’s net income (post-petition)
 8
           is $31,941.02 as of December 31, 2020, this despite negative net income
 9
           of -$19,380.15 in March, 2020 (the month Covid 19 first really hit the Bay
10
           Area) and the months of negative net income that followed the Debtor’s
11
           move in July, 2020. The accrual based P&L shows that the Debtor’s
12
           expenses have moved downward, sharply, since the case began. But for
13
           Covid 19, the Debtor would have had much more net income.
14
     20.   The cash based P&L (Exhibit “C”) also shows a large loss in March, 2020,
15
           of -$17,785.16, losses in the months after the move, and a positive net
16
           income of $16,867.02 in December, 2020. Douce is moving past Covid 19.
17
           The Debtor is moving past the cost to move to the two new locations.
18
     21.   The Debtor’s payables report (Exhibit “D”) reflects all payables current
19
           except for those of Sigona's Farmers Market. The Debtor owes monies to
20
           this entity which in turn owes close to the same amount of money to the
21
           Debtor. Otherwise payables are within 30 days as of December 31st. That
22
           Douce’s payables are low reflects a well run business.
23
     22.   Douce’s receivables report at December 31, 2020 (Exhibit “E”) reflects
24
           approximately $49,000 in receivables under 60 days. The Debtor’s initial
25
           Schedule B reported a similar amount of receivables as of the filing date.
26
           The month end receivables figures post-petition have varied but $50,000
27
           appears to be a normal figure for the Debtor. Other than the months
28
     ///

                                           - 24 -
 1
           around the Covid 19 pandemic earlier in 2020, the receivables have been
 2
           where they should be.
 3
     23.   Here are additional reasons why the Plan is feasible.
 4
     •     With vaccinations underway, with a new relief package recently passed
 5
           into law and the likelihood of yet a stimulus package becoming law in a
 6
           few months, the economy will move beyond Covid 19 and the recession.
 7
           The impact to the Debtor will be positive because it manufactures a
 8
           product people want.
 9
     •     Further, I am infusing a second $20,000 into the Debtor once a plan is
10
           confirmed is an additional sign of feasibility. I previously infused $20,000 in
11
           August, 2020 (shown on the balance sheet as a capital infusion) and I am
12
           prepared to infuse the second $20,000 into Douce France on confirmation.
13
           The funds are being held by Debtor’s bankruptcy counsel. I had my bank
14
           wire the money to counsel’s bank account.
15
     •     The Debtor’s new Internet sales.
16
     •     Douce is making these changes to its business to reduce expenses:
17
           •     Douce has two leased locations. The Redwood City location is used
18
           mostly to prepare a small variety of bakery products. Its monthly cost for
19
           rent and utilities is about $7,300. Payroll and workers compensation
20
           insurance for this location amounts to $9,360.00 monthly. The Debtor will
21
           shut down this location to realize monthly savings of $16,660.00. The
22
           actual savings will be less because Douce will bring at least two workers
23
           over to the other leased location. Closing the Redwood City location will
24
           mean that Douce will no longer produce certain products anymore.
25
           However, the Redwood City location generates approximately $120,000
26
           annually in gross revenues against expenses that are considerably higher.
27
           Shutting down the Redwood City location will reduce Douce’s expenses.
28
     ///

                                            - 25 -
 1
     24.   I understand that Douce will need to pay two balloon payments to Heritage
 2
           Bank of Commerce. The estimated balloon payment on the secured claim,
 3
           due in year 10, is estimated to be $103,607.35. The balloon payment on
 4
           the unsecured claim due in year 13, is estimated to be $108,939.43.
 5
     25.   I believe that Douce can make these balloon payments. First, the Debtor
 6
           has 10 and 13 years to prepare for the payments. The two balloon
 7
           payments were separated to make each payment easier. Second, the
 8
           Debtor’s pre-Covid 19 gross revenues exceeded $1,000,000 each year so
 9
           as the economy moves forward, (and after payments to unsecured
10
           creditors are completed) the Debtor can set aside monies for the balloon
11
           payments. In ten and thirteen years from now, the Debtor most likely will
12
           be able to borrow monies to pay both balloon payments. Also, the Debtor
13
           is reducing its expenses by moving from two locations to one location.
14
     26.   I respect the Court’s concerns whether Douce can reorganize. I will point
15
           out that Douce has had financial difficulties for a number of years and it
16
           has managed to remain in business. The chapter 11 filing meant that hard
17
           money lenders would not pull thousands of dollars out of the Debtor’s bank
18
           account on a regular basis. But for Covid 19, a plan could have been
19
           confirmed some months ago but Covid 19 did throw a wrench into
20
           confirmation. The company reduced expenses and is now shutting down
21
           its second location. I believe that it can make the plan payments.
22
                                            III.
23
                   Valuing Liens Asserted Against Estate Property
24
     27.   I understand that two creditors - Susquehanna Salt Lake, owed $23,543
25
           and Channel Partners Capital, LLC, owed $83,000 - filed liens against the
26
           Debtor’s personal property. I understand that Heritage Bank’s lien was
27
           filed first in time and that Heritage Bank asserts it is owed about $388,000.
28


                                            - 26 -
 1
     28.   Above I give my opinion that the personal property (including monies and
 2
           receivables) are worth $120,0900 and I explain the basis for my opinion.
 3
                                            IV.
 4
                               The Temporary Injunction
 5
     29.   I understand that the Plan contains an injunction that is intended to keep
 6
           creditors of the Debtor from suing me or taking any action against my
 7
           assets or me during the time that Douce is making plan payments. I also
 8
           understand that the injunction ends once the payments are completed and
 9
           that creditors may ask this Court to end the injunction during the plan’s
10
           payment term. I also understand that no creditor has objected to this
11
           treatment.
12
     30.   Creditor Challenge Diary holds a judgment against me for perhaps
13
           $20,000. In June, 2020, it levied on my personal assets. Challenge Diary
14
           did not cast a ballot on the Plan. Heritage Bank of Commerce sued my
15
           wife and me, among others, in January, 2020, seeking, among other
16
           things, approximately $388,000 in monies. Heritage Bank voted to accept
17
           the Plan. Unique Funding Solutions, LLC. holds a judgment against me for
18
           approximately $42,000, monies the Debtor borrowed. Susquehanna Salt
19
           Lake, LLC, which loaned monies to the Debtor, holds a judgment against
20
           both the Debtor and me for perhaps $24,000. Neither Unique and
21
           Susquehanna voted on the Plan; nor did they object.
22
     31.   I have guaranteed other pre-petition debt of the Debtor and I expect more
23
           lawsuits. I employed an attorney to advise and to defend me in these
24
           actions.
25
           A.    The Two Part Test.
26
     32.   I understand there is a two part test to see if the Court should issue the
27
           temporary injunction. The Court is supposed to find either (1) an identity
28
           of interest between the Debtor and me that is so close that a lawsuit

                                            - 27 -
 1
           against me really is a suit against the debtor or (2) lawsuits will adversely
 2
           impact the Debtor's ability to perform under its plan and reorganize.
 3
     33.   As to the first part, an identify of interest, I have operated Douce since the
 4
           mid-1990s. I take salary when there is money. I do not take salary when
 5
           money is short. I hire and fire the employees. I oversee them. I handle
 6
           any job in the company if we are short handed. I am more than a full time
 7
           employee. I run the company. Without me there is no company.
 8
     34.   When I was hospitalized in Fall, 2020 for about a week, I ran the Debtor’s
 9
           business from a hospital bed. The customers know me. To them I am the
10
           company. I am aware that customers have given breaks to Douce -
11
           helping Douce during the chapter 11 case - because I have good relations
12
           with them, I have helped them when they have had business difficulties.
13
           They repay my kindness by helping Douce out. They do this because to
14
           them, I am the company. Personally, I do not have retirement monies as
15
           Douce is my retirement. My hope is that sometime in the distant future, I
16
           can sell the Debtor’s business and retire.
17
     35.   My wife and I do not own our own home. We do not own substantial
18
           assets that we could sell. We do not own other businesses. The stock in
19
           the Debtor is our major asset. Our only retirement consists of perhaps
20
           being able to sell the Debtor’s business and my wife’s pension from her
21
           work for the federal government.
22
     36.   The Debtor’s creditors are pursuing me for monies on guaranties and we
23
           are paying legal fees. Judgments have been taken against me too.
24
     37.   I am infusing $20,000 into the Debtor, money I could really use to defend
25
           myself. After considering the salary I will be paid and my wife’s salary
26
           against our expenses to live, we basically have no money left over for the
27
           legal fights. Our finances have been depleted by (1) the Debtor’s business
28
           difficulties and (2) the legal fights.

                                              - 28 -
 1
     38.   If I am busy fighting lawsuits, I will not be able to focus, as I wish, on the
 2
           Debtor and making plan payments. While I may not have to spend a lot of
 3
           hours on a regular basis working with my attorneys, the stress of a lawsuit
 4
           will really limit my effectiveness running the company. That will hurt the
 5
           Debtor's ability to meet its financial goals and to pay creditors under the
 6
           Plan. I may be forced to pull more money from Douce post-confirmation
 7
           to pay my attorneys.
 8
           B.    The Four Part Test.
 9
     39.   I understand that there also is a four part test. I will discuss three parts of
10
           the four part test: the likelihood the Court will confirm the Plan; a
11
           substantial threat Douce will suffer irreparable injury if the injunction is not
12
           issued; and that the harm to the Debtor and the creditors far outweighs
13
           the harm to some entities if they are forced to wait to sue me.
14
           Likelihood the Court Will Confirm the Debtor’s Plan.
15
     40.   In my opinion, the Plan’s payment obligations are doable. The state is
16
           about to come out of the pandemic. We are further cutting expenses.
17
           These two items plus my discussion above makes it clear that the Debtor’s
18
           plan is feasible, a concern the Court has raised.
19
           The Substantial Threat the Debtor Will Suffer Irreparable Injury if the
20
           Injunction Does Not Issue.
21
     41.   As I note above, I am the company leader, its face and the person the
22
           customers know as the company. If I am being sued by Douce’s creditors
23
           who hold guaranties or if those creditors who have taken judgments
24
           against me go after my assets, my major asset are my income from Douce
25
           France and my stock in the company.
26
     42.   Taking my income and stock would mean the end of the Debtor.
27
           The Harm to the Debtor and the Creditors Far Outweighs the Harm to Any
28
           Entity Forced to Wait to Sue Me.

                                             - 29 -
Exhibit "A"
              Page 031
Page 032
Page 033
Page 034
Page 035
Page 036
Page 037
Page 038
Page 039
Page 040
Page 041
Page 042
Page 043
Page 044
Exhibit “B”
              Page 045
     Douce France Bakery                                                                     Page 1
         Profit & Loss
January 29 through Dec 31, 2020                                                        Accrual Basis

                                    Jan 29 - 31, 20   Feb 20      Mar 20      Apr 20      May 20
Ordinary Income/Expense
     Income
        Fees                                 10.83       102.77      98.24       84.44        57.01
        Sales
             Wholesale                   27,000.22    83,169.90   57,653.58   65,222.49   52,256.12
        Total Sales                      27,000.22    83,169.90   57,653.58   65,222.49   52,256.12
        Sales Discounts                    -188.10    -4,142.66   -1,330.44   -1,764.18   -2,737.52
     Total Income                        26,822.95    79,130.01   56,421.38   63,542.75   49,575.61
     Cost of Goods Sold
        Cost of Goods Sold
             COGS-Food                    1,625.24    15,822.25   12,678.81    8,023.74   12,024.83
             COGS-Labor                     822.10    25,092.83   22,680.44   15,804.53   12,094.51
             COGS-Paper                       0.00     2,010.76    2,009.20    5,388.55      919.24
             Freight Costs                    0.00         0.00        0.00      194.47        0.00
        Total Cost of Goods Sold          2,447.34    42,925.84   37,368.45   29,411.29   25,038.58
     Total COGS                           2,447.34    42,925.84   37,368.45   29,411.29   25,038.58
  Gross Profit                           24,375.61    36,204.17   19,052.93   34,131.46   24,537.03
     Expense
        Accounting & Bookkeeping              0.00     1,000.00    1,000.00    1,000.00    1,000.00
        Advertising and Promotion             0.00         0.00        0.00      999.00        0.00
        Automobile Expense
             Fuel                           170.48       702.63      614.77      580.47      462.92
             Insurance                        0.00         0.00        0.00        0.00        0.00
             R&M                              0.00        21.94      557.78      763.68      266.11
             Tolls, Parking, Etc.             0.00         0.00      214.75      105.00      130.00
        Total Automobile Expense            170.48       724.57    1,387.30    1,449.15      859.03

                                                                                                   Page 046
     Douce France Bakery                                                                Page 2
         Profit & Loss
January 29 through Dec 31, 2020                                                   Accrual Basis

                                    Jun 20       Jul 20      Aug 20      Sep 20      Oct 20
Ordinary Income/Expense
     Income
        Fees                            76.04        55.38      26.32       61.20        54.37
        Sales
             Wholesale               63,117.75   64,360.13   63,989.82   70,732.95   66,935.11
        Total Sales                  63,117.75   64,360.13   63,989.82   70,732.95   66,935.11
        Sales Discounts              -1,358.74   -1,048.88   -1,575.32   -1,639.90   -1,606.08
     Total Income                    61,835.05   63,366.63   62,440.82   69,154.25   65,383.40
     Cost of Goods Sold
        Cost of Goods Sold
             COGS-Food               11,371.64   13,811.71   17,442.62   12,147.38   18,547.37
             COGS-Labor              10,488.34   16,318.54   17,310.51   22,931.88   21,076.05
             COGS-Paper                 775.62    3,539.06    2,300.27    4,549.58      549.00
             Freight Costs                0.00        0.00       11.00        0.00      549.35
        Total Cost of Goods Sold     22,635.60   33,669.31   37,064.40   39,628.84   40,721.77
     Total COGS                      22,635.60   33,669.31   37,064.40   39,628.84   40,721.77
  Gross Profit                       39,199.45   29,697.32   25,376.42   29,525.41   24,661.63
     Expense
        Accounting & Bookkeeping      1,000.00    1,500.00     500.00     1,000.00    1,975.00
        Advertising and Promotion         0.00        0.00       0.00         0.00        0.00
        Automobile Expense
             Fuel                       715.30      753.98     507.69      630.71       621.17
             Insruance                    0.00        0.00       0.00        0.00         0.00
             R&M                        193.00      370.33       0.00       56.83         0.00
             Tolls, Parking, Etc.       260.00      260.00     205.00      164.75       205.00
        Total Automobile Expense      1,168.30    1,384.31     712.69      852.29       826.17

                                                                                              Page 047
     Douce France Bakery                                                        Page 3
         Profit & Loss
January 29 through Dec 31, 2020                                           Accrual Basis

                                    Nov 20       Dec 20       TOTAL
Ordinary Income/Expense
     Income
        Fees                            42.86        98.20      767.66
        Sales
             Wholesale               60,192.02   91,380.01   766,010.10
        Total Sales                  60,192.02   91,380.01   766,010.10
        Sales Discounts              -1,497.87   -2,185.21   -21,074.90
     Total Income                    58,737.01   89,293.00   745,702.86
     Cost of Goods Sold
        Cost of Goods Sold
             COGS-Food               11,351.02   19,794.01   154,640.62
             COGS-Labor              24,714.86   25,764.90   215,099.49
             COGS-Paper                 950.91    8,372.12    31,364.31
             Freight Costs                0.00        0.00       754.82
        Total Cost of Goods Sold     37,016.79   53,931.03   401,859.24
     Total COGS                      37,016.79   53,931.03   401,859.24
  Gross Profit                       21,720.22   35,361.97   343,843.62
     Expense
        Accounting & Bookkeeping      1,000.00    1,000.00    11,975.00
        Advertising and Promotion     1,750.00        0.00     2,749.00
        Automobile Expense
             Fuel                      597.74       689.92     7,047.78
             Insurance                   0.00     1,003.72     1,003.72
             R&M                         0.00         0.00     2,229.67
             Tolls, Parking, Etc.        0.00         0.00     1,544.50
        Total Automobile Expense       597.74     1,693.64    11,825.67

                                                                                     Page 048
     Douce France Bakery                                                                   Page 4
         Profit & Loss
January 29 through Dec 31, 2020                                                      Accrual Basis
                                  Jan 29 - 31, 20   Feb 20      Mar 20      Apr 20      May 20
       Bank Service Charges                 40.00       70.00       68.10       55.50        50.00
       Business Licenses and Perm            0.00    3,087.60        0.00     425.00          0.00
       Computer and Internet Expe            0.00        0.00       53.97       23.99        23.99
       Dues, Subscriptions, Membe            0.00        0.00        0.00       78.00         0.00
       Equipment
            Rental                           0.00      713.38    4,200.66        0.00        0.00
       Total Equipment                       0.00      713.38    4,200.66        0.00        0.00
       Insurance Expense
            Commercial Umbrella P            0.00        0.00      885.07       0.00     1,431.14
            Liability Insurance              0.00      375.27        0.00       0.00         0.00
            Worker's Compensation            0.00      151.30    3,596.17       0.00     3,205.85
       Total Insurance Expense               0.00      526.57    4,481.24       0.00     4,636.99
       Merchant Account Fees                 0.00    1,300.70      392.70     586.46       751.83
       Moving Expense                        0.00        0.00        0.00       0.00         0.00
       Office Admin & Supplies               0.00      453.69       93.95     616.48         0.00
       Payroll Expenses
            Fees                             0.00      432.14        0.00       10.00      143.84
            Salaries & Wages                 0.00   15,837.90   14,076.80   12,062.85   12,730.70
            Taxes                            0.00    4,296.61     -825.93    1,120.52   -3,478.72
       Total Payroll Expenses                0.00   20,566.65   13,250.87   13,193.37    9,395.82
       Rent
            Redwood City                     0.00   13,168.00   10,500.00       0.00         0.00
            Storage                          0.00      542.00      271.00       0.00         0.00
       Total Rent                            0.00   13,710.00   10,771.00       0.00         0.00
       Repairs and Maintenance               0.00       98.22       92.00     130.79       123.00




                                                                                                Page 049
     Douce France Bakery                                                                  Page 5
         Profit & Loss
January 29 through Dec 31, 2020                                                     Accrual Basis
                                    Jun 20        Jul 20       Aug 20      Sep 20      Oct 20
       Bank Service Charges              75.00         59.00       48.89        0.00         0.00
       Business Licenses and Perm          0.00         0.00        0.00        0.00      165.00
       Computer and Internet Expe        23.99         23.99       23.99      23.99         23.99
       Dues, Subscriptions, Membe       190.00          0.00     282.00      249.00       271.50
       Equipment
            Rental                      713.38     1,719.38     2,456.76     713.38       713.38
       Total Equipment                  713.38     1,719.38     2,456.76     713.38       713.38
       Insurance Expense
            Commercial Umbrella P         0.00         0.00         0.00        0.00        0.00
            Liability Insurance           0.00         0.00         0.00        0.00        0.00
            Worker's Compensation         0.00         0.00     3,909.17        0.00        0.00
       Total Insurance Expense            0.00         0.00     3,909.17        0.00        0.00
       Merchant Account Fees          1,762.15        82.93       356.77      473.63       61.77
       Moving Expense                 4,094.73    13,684.29     7,385.35    5,257.38    3,390.53
       Office Admin & Supplies           45.77       166.64        12.99      467.04    1,289.23
       Payroll Expenses
            Fees                          0.00         0.00         0.00        0.00        0.00
            Salaries & Wages         10,038.00     8,418.60     8,604.00    7,000.00   11,081.00
            Taxes                    -2,812.07    -4,539.95    -4,669.83   -5,132.75   -5,338.05
       Total Payroll Expenses         7,225.93     3,878.65     3,934.17    1,867.25    5,742.95
       Rent
            Redwood City             10,000.00     4,500.00    10,000.00   10,000.00   10,000.00
            Storage                       0.00         0.00         0.00        0.00        0.00
       Total Rent                    10,000.00     4,500.00    10,000.00   10,000.00   10,000.00
       Repairs and Maintenance           25.47       156.91       500.00      179.68      772.00




                                                                                               Page 050
     Douce France Bakery                                                        Page 6
         Profit & Loss
January 29 through Dec 31, 2020                                           Accrual Basis
                                    Nov 20       Dec 20       TOTAL
       Bank Service Charges              40.00       60.00       566.49
       Business Licenses and Perm         0.00        0.00     3,677.60
       Computer and Internet Expe        23.99       23.99       269.88
       Dues, Subscriptions, Membe       369.00        9.99     1,449.49
       Equipment
            Rental                     713.38       713.38    12,657.08
       Total Equipment                 713.38       713.38    12,657.08
       Insurance Expense
            Commercial Umbrella P       265.65        0.00     2,581.86
            Liability Insurance         432.89        0.00       808.16
            Worker's Compensation         0.00        0.00    10,862.49
       Total Insurance Expense          698.54        0.00    14,252.51
       Merchant Account Fees            679.71      748.87     7,197.52
       Moving Expense                 2,022.61    3,505.34    39,340.23
       Office Admin & Supplies          338.92      227.57     3,712.28
       Payroll Expenses
            Fees                          0.00      280.00       865.98
            Salaries & Wages          7,674.49    4,885.60   112,409.94
            Taxes                    -5,773.69   -5,098.08   -32,251.94
       Total Payroll Expenses         1,900.80       67.52    81,023.98
       Rent
            Redwood City             10,000.00   10,000.00    88,168.00
            Storage                       0.00        0.00       813.00
       Total Rent                    10,000.00   10,000.00    88,981.00
       Repairs and Maintenance          600.00    4,982.81     7,660.88




                                                                                     Page 051
       Douce France Bakery                                                                    Page 7
           Profit & Loss
  January 29 through Dec 31, 2020                                                       Accrual Basis

                                    Jan 29 - 31, 20   Feb 20      Mar 20       Apr 20      May 20
          Taxes
                 Property                     0.00         0.00        0.00         0.00        0.00
          Total Taxes                         0.00         0.00        0.00         0.00        0.00
          Telephone Expense                   0.00         0.00      570.00         0.00      301.04
          Trustee Fee                         0.00         0.00        0.00     1,625.00        0.00
          Utilities
                 Electric & Gas               0.00         0.00     2,071.29        0.00    2,903.13
                 Garbage & Water              0.00         0.00         0.00        0.00        0.00
          Total Utilities                     0.00         0.00     2,071.29        0.00    2,903.13
        Total Expense                       210.48    42,251.38    38,433.08   20,182.74   20,044.83
  Net Ordinary Income                    24,165.13    -6,047.21   -19,380.15   13,948.72    4,492.20
Net Income                               24,165.13    -6,047.21   -19,380.15   13,948.72    4,492.20




                                                                                                    Page 052
                                                                                        Page 8
       Douce France Bakery
           Profit & Loss                                                          Accrual Basis
  January 29 through Dec 31, 2020
                                    Jun 20       July 20     Aug 20      Sep 20      Oct 20
          Taxes
                 Property                0.00         0.00        0.00       0.00         0.00
          Total Taxes                    0.00         0.00        0.00       0.00         0.00
          Telephone Expense            769.92       471.46    1,461.04     734.89     1,724.66
          Trustee Fee                    0.00       975.00        0.00       0.00     1,625.00
          Utilities
                 Electric & Gas           0.00      777.32      808.99        0.00    1,694.83
                 Garbage & Water          0.00        0.00      200.14        0.00      601.05
          Total Utilities                 0.00      777.32    1,009.13        0.00    2,295.88
        Total Expense                27,094.64   29,379.88   32,592.95   21,818.53   30,877.06
  Net Ordinary Income                12,104.81      317.44   -7,216.53    7,706.88   -6,215.43
Net Income                           12,104.81      317.44   -7,216.53    7,706.88   -6,215.43




                                                                                              Page 053
                                                                                Page 9
       Douce France Bakery
           Profit & Loss                                                  Accrual Basis
  January 29 through Dec 31, 2020
                                    Nov 20       Dec 20       TOTAL
          Taxes
                 Property               332.00       83.00       415.00
          Total Taxes                   332.00       83.00       415.00
          Telephone Expense           1,086.31      948.43     8,067.75
          Trustee Fee                     0.00        0.00     4,225.00
          Utilities
                 Electric & Gas           0.00    2,225.49    10,481.05
                 Garbage & Water        574.00        0.00     1,375.19
          Total Utilities               574.00    2,225.49    11,856.24
        Total Expense                22,727.00   26,290.03   311,902.60
  Net Ordinary Income                -1,006.78    9,071.94    31,941.02
Net Income                           -1,006.78    9,071.94    31,941.02




                                                                                     Page 054
Exhibit “C”
              Page 055
     Douce France Bakery                                                                     Page 1
         Profit & Loss
January 29 through Dec 31, 2020                                                           Cash Basis

                                    Jan 29 - 31, 20   Feb 20      Mar 20      Apr 20       May 20
Ordinary Income/Expense
     Income
        Fees                                 27.18       108.41      78.05       94.85         62.32
        Sales
             Wholesale                    9,628.20    84,951.34   58,575.22   44,933.85    57,292.76
        Total Sales                       9,628.20    84,951.34   58,575.22   44,933.85    57,292.76
        Sales Discounts                     -61.80    -4,051.88   -1,159.23   -1,708.65    -2,952.64
     Total Income                         9,593.58    81,007.87   57,494.04   43,320.05    54,402.44
     Cost of Goods Sold
        Cost of Goods Sold
             COGS-Food                      158.42     9,207.59   13,648.88    8,504.18    13,458.17
             COGS-Labor                     822.10    25,092.83   22,680.44   15,804.53    12,094.51
             COGS-Paper                       0.00     1,468.55      608.80      611.50     5,521.17
             Freight Costs                    0.00         0.00        0.00      194.47         0.00
        Total Cost of Goods Sold            980.52    35,768.97   36,938.12   25,114.68    31,073.85
     Total COGS                             980.52    35,768.97   36,938.12   25,114.68    31,073.85
  Gross Profit                            8,613.06    45,238.90   20,555.92   18,205.37    23,328.59
     Expense
        Accounting & Bookkeeping              0.00     1,000.00    1,000.00    1,000.00     1,000.00
        Advertising and Promotion             0.00         0.00        0.00      999.00         0.00
        Automobile Expense
             Fuel                           170.48       702.63      614.77      580.47      462.92
             insurance                        0.00         0.00        0.00        0.00        0.00
             R&M                              0.00        21.94      557.78      763.68      266.11
             Tolls, Parking, Etc.             0.00         0.00      214.75      105.00      130.00
        Total Automobile Expense            170.48       724.57    1,387.30    1,449.15      859.03

                                                                                                    Page 056
     Douce France Bakery
         Profit & Loss                                                                  Page 2
January 29 through Dec 31, 2020
                                                                                     Cash Basis
                                    Jun 20       July 20     Aug 20      Sep 20       Oct 20
Ordinary Income/Expense
     Income
        Fees                            54.68        79.40      31.16       51.25         58.46
        Sales
             Wholesale               58,387.57   60,969.18   65,226.99   64,694.39    52,935.64
        Total Sales                  58,387.57   60,969.18   65,226.99   64,694.39    52,935.64
        Sales Discounts              -1,454.62   -1,326.45   -1,486.21   -1,559.79    -1,465.29
     Total Income                    56,987.63   59,722.13   63,771.94   63,185.85    51,528.81
     Cost of Goods Sold
        Cost of Goods Sold
             COGS-Food                8,381.56   12,848.20   14,659.41   13,491.77    12,400.43
             COGS-Labor              10,488.34   16,318.54   17,310.51   22,931.88    21,076.05
             COGS-Paper               2,419.35    2,705.19    1,514.27    4,113.83     2,170.12
             Freight Costs                0.00        0.00       11.00        0.00       549.35
        Total Cost of Goods Sold     21,289.25   31,871.93   33,495.19   40,537.48    36,195.95
     Total COGS                      21,289.25   31,871.93   33,495.19   40,537.48    36,195.95
  Gross Profit                       35,698.38   27,850.20   30,276.75   22,648.37    15,332.86
     Expense
        Accounting & Bookkeeping      1,000.00    1,500.00     500.00     1,000.00     1,975.00
        Advertising and Promotion         0.00        0.00       0.00         0.00         0.00
        Automobile Expense
             Fuel                       715.30      753.98     507.69      630.71       621.17
             insurance                    0.00        0.00       0.00        0.00         0.00
             R&M                        193.00      370.33       0.00       56.83         0.00
             Tolls, Parking, Etc.       260.00      260.00     205.00      164.75       205.00
        Total Automobile Expense      1,168.30    1,384.31     712.69      852.29       826.17

                                                                                             Page 057
     Douce France Bakery
         Profit & Loss                                                       Page 3
January 29 through Dec 31, 2020
                                                                          Cash Basis
                                    Nov 20       Dec 20       TOTAL
Ordinary Income/Expense
     Income
        Fees                            41.38        86.70      773.84
        Sales
             Wholesale               65,621.69   88,251.00   711,467.83
        Total Sales                  65,621.69   88,251.00   711,467.83
        Sales Discounts              -1,700.87   -2,292.22   -21,219.65
     Total Income                    63,962.20   86,045.48   691,022.02
     Cost of Goods Sold
        Cost of Goods Sold
             COGS-Food               15,604.08   14,876.15   137,238.84
             COGS-Labor              24,714.86   25,764.90   215,099.49
             COGS-Paper                 950.91    2,247.38    24,331.07
             Freight Costs                0.00        0.00       754.82
        Total Cost of Goods Sold     41,269.85   42,888.43   377,424.22
     Total COGS                      41,269.85   42,888.43   377,424.22
  Gross Profit                       22,692.35   43,157.05   313,597.80
     Expense
        Accounting & Bookkeeping      1,000.00    1,000.00    11,975.00
        Advertising and Promotion     1,750.00        0.00     2,749.00
        Automobile Expense
             Fuel                      597.74       689.92     7,047.78
             Insurance                   0.00     1,003.72     1,003.72
             R&M                         0.00         0.00     2,229.67
             Tolls, Parking, Etc.        0.00         0.00     1,544.50
        Total Automobile Expense       597.74     1,693.64    11,825.67

                                                                                  Page 058
     Douce France Bakery                                                                  Page 4
         Profit & Loss
January 29 through Dec 31, 2020                                                             Cash
                                  Jan 29 - 31, 20   Feb 20      Mar 20      Apr 20      May 20

       Bank Service Charges                40.00        70.00      68.10       55.50       50.00
       Business Licenses and Perm           0.00     3,087.60       0.00      425.00        0.00
       Computer and Internet Expe           0.00         0.00      53.97       23.99       23.99
       Dues, Subscriptions, Membe           0.00         0.00       0.00       78.00        0.00
       Equipment
            Rental                          0.00       713.38    4,200.66        0.00        0.00
       Total Equipment                      0.00       713.38    4,200.66        0.00        0.00
       Insurance Expense
            Commercial Umbrella P           0.00         0.00      885.07       0.00     1,431.14
            Liability Insurance             0.00       375.27        0.00       0.00         0.00
            Worker's Compensation           0.00       151.30    3,596.17       0.00     3,205.85
       Total Insurance Expense              0.00       526.57    4,481.24       0.00     4,636.99
       Merchant Account Fees                0.00     1,300.70      392.70     586.46       751.83
       Moving Expense                       0.00         0.00        0.00       0.00         0.00
       Office Admin & Supplies              0.00       453.69       93.95     616.48         0.00
       Payroll Expenses
            Fees                            0.00       432.14        0.00       10.00      143.84
            Salaries & Wages                0.00    15,837.90   14,076.80   12,062.85   12,730.70
            Taxes                           0.00     4,296.61     -825.93    1,120.52   -3,478.72
       Total Payroll Expenses               0.00    20,566.65   13,250.87   13,193.37    9,395.82
       Rent
            Redwood City                    0.00    13,168.00   10,500.00       0.00        0.00
            Storage                         0.00       542.00      271.00       0.00        0.00
       Total Rent                           0.00    13,710.00   10,771.00       0.00        0.00
       Repairs and Maintenance              0.00        98.22        0.00     130.79      117.00



                                                                                               Page 059
     Douce France Bakery                                                                Page 5
         Profit & Loss
January 29 through Dec 31, 2020                                                      Cash Basis
                                    Jun 20       Jul 20      Aug 20      Sep 20       Oct 20

       Bank Service Charges             75.00        59.00      48.89        0.00         0.00
       Business Licenses and Perm        0.00         0.00       0.00        0.00       165.00
       Computer and Internet Expe       23.99        23.99      23.99       23.99        23.99
       Dues, Subscriptions, Membe      190.00         0.00     282.00      249.00       271.50
       Equipment
            Rental                     713.38     1,719.38    2,456.76     713.38       713.38
       Total Equipment                 713.38     1,719.38    2,456.76     713.38       713.38
       Insurance Expense
            Commercial Umbrella P         0.00        0.00        0.00        0.00         0.00
            Liability Insurance           0.00        0.00        0.00        0.00         0.00
            Worker's Compensation         0.00        0.00    3,909.17        0.00         0.00
       Total Insurance Expense            0.00        0.00    3,909.17        0.00         0.00
       Merchant Account Fees          1,762.15       82.93      356.77      473.63        61.77
       Moving Expense                 4,094.73   13,684.29    7,385.35    5,257.38     3,390.53
       Office Admin & Supplies           45.77      166.64       12.99      467.04     1,289.23
       Payroll Expenses
            Fees                          0.00        0.00        0.00        0.00         0.00
            Salaries & Wages         10,038.00    8,418.60    8,604.00    7,000.00    11,081.00
            Taxes                    -2,812.07   -4,539.95   -4,669.83   -5,132.75    -5,338.05
       Total Payroll Expenses         7,225.93    3,878.65    3,934.17    1,867.25     5,742.95
       Rent
            Redwood City             10,000.00    4,500.00   10,000.00   10,000.00    10,000.00
            Storage                       0.00        0.00        0.00        0.00         0.00
       Total Rent                    10,000.00    4,500.00   10,000.00   10,000.00    10,000.00
       Repairs and Maintenance           25.47      156.91      500.00      179.68       772.00



                                                                                             Page 060
     Douce France Bakery                                                     Page 6
         Profit & Loss
January 29 through Dec 31, 2020                                           Cash Basis
                                    Nov 20       Dec 20       TOTAL

       Bank Service Charges             40.00        60.00       566.49
       Business Licenses and Perm        0.00         0.00     3,677.60
       Computer and Internet Expe       23.99        23.99       269.88
       Dues, Subscriptions, Membe      369.00         9.99     1,449.49
       Equipment
            Rental                     713.38       713.38    12,657.08
       Total Equipment                 713.38       713.38    12,657.08
       Insurance Expense
            Commercial Umbrella P       265.65        0.00     2,581.86
            Liability Insurance         432.89        0.00       808.16
            Worker's Compensation         0.00        0.00    10,862.49
       Total Insurance Expense          698.54        0.00    14,252.51
       Merchant Account Fees            679.71      748.87     7,197.52
       Moving Expense                 2,022.61    3,505.34    39,340.23
       Office Admin & Supplies          338.92      227.57     3,712.28
       Payroll Expenses
            Fees                          0.00      280.00       865.98
            Salaries & Wages          7,674.49    4,885.60   112,409.94
            Taxes                    -5,773.69   -5,098.08   -32,251.94
       Total Payroll Expenses         1,900.80       67.52    81,023.98
       Rent
            Redwood City             10,000.00   10,000.00    88,168.00
            Storage                       0.00        0.00       813.00
       Total Rent                    10,000.00   10,000.00    88,981.00
       Repairs and Maintenance          600.00    4,982.81     7,562.88



                                                                                  Page 061
       Douce France Bakery                                                                   Page 7
           Profit & Loss
  January 29 through Dec 31, 2020
                                                                                               Cash
                                    Jan 29 - 31, 20   Feb 20      Mar 20       Apr 20      May 20
          Taxes
                 Property                     0.00         0.00        0.00         0.00       0.00
          Total Taxes                         0.00         0.00        0.00         0.00       0.00
          Telephone Expense                   0.00         0.00      570.00         0.00     301.04
          Trustee Fee                         0.00         0.00        0.00     1,625.00       0.00
          Utilities
                 Electric & Gas               0.00         0.00     2,071.29        0.00    2,903.13
                 Garbage & Water              0.00         0.00         0.00        0.00        0.00
          Total Utilities                     0.00         0.00     2,071.29        0.00    2,903.13
        Total Expense                       210.48    42,251.38    38,341.08   20,182.74   20,038.83
  Net Ordinary Income                     8,402.58     2,987.52   -17,785.16   -1,977.37    3,289.76
Net Income                                8,402.58     2,987.52   -17,785.16   -1,977.37    3,289.76




                                                                                                  Page 062
       Douce France Bakery                                                              Page 8
           Profit & Loss
  January 29 through Dec 31, 2020
                                                                                          Cash
                                    Jun 20       Jul 20      Aug 20      Sep 20       Oct 20
          Taxes
                 Property                0.00         0.00        0.00       0.00         0.00
          Total Taxes                    0.00         0.00        0.00       0.00         0.00
          Telephone Expense            769.92       471.46    1,461.04     734.89     1,724.66
          Trustee Fee                    0.00       975.00        0.00       0.00     1,625.00
          Utilities
                 Electric & Gas           0.00      777.32      808.99        0.00     1,694.83
                 Garbage & Water          0.00        0.00      200.14        0.00       601.05
          Total Utilities                 0.00      777.32    1,009.13        0.00     2,295.88
        Total Expense                27,094.64   29,379.88   32,592.95   21,818.53    30,877.06
  Net Ordinary Income                 8,603.74   -1,529.68   -2,316.20      829.84   -15,544.20
Net Income                            8,603.74   -1,529.68   -2,316.20      829.84   -15,544.20




                                                                                             Page 063
       Douce France Bakery                                                Page 9
           Profit & Loss
  January 29 through Dec 31, 2020
                                                                           Cash
                                    Nov 20       Dec 20       TOTAL
          Taxes
                 Property               332.00       83.00       415.00
          Total Taxes                   332.00       83.00       415.00
          Telephone Expense           1,086.31      948.43     8,067.75
          Trustee Fee                     0.00        0.00     4,225.00
          Utilities
                 Electric & Gas           0.00    2,225.49    10,481.05
                 Garbage & Water        574.00        0.00     1,375.19
          Total Utilities               574.00    2,225.49    11,856.24
        Total Expense                22,727.00   26,290.03   311,804.60
  Net Ordinary Income                   -34.65   16,867.02     1,793.20
Net Income                              -34.65   16,867.02     1,793.20




                                                                              Page 064
Exhibit “D”
              Page 065
   Douce France Bakery
 A/P Aging Summary
   As of December 31, 2020
                                       Current     1 - 30      31 - 60     61 - 90     > 90          TOTAL

         BakeMark                       4,066.75        0.00        0.00        0.00          0.00    4,066.75
         Gillis & Lane                  3,469.24        0.00        0.00        0.00          0.00    3,469.24
         JBS Bakeservice                5,726.05   4,806.35         0.00        0.00          0.00   10,532.40
         Sigona's Farmers Market - v        0.00        0.00    1,711.04      219.75    871.84        2,802.63
         Sol-Pak                        3,564.00        0.00        0.00        0.00          0.00    3,564.00
         Western Exterminator               0.00        0.00        0.00        0.00     98.00          98.00
TOTAL                                  16,826.04   4,806.35     1,711.04      219.75    969.84       24,533.02




                                                                                                             Page 066
Exhibit “E”
              Page 067
Douce France Bakery
A/R Aging Summary                                                                      Page 1
 As of Dec 31, 2020
                        Current     1 - 30      31 - 60     61 - 90      > 90       TOTAL
La Cocina De La Abuel        0.00        0.00        0.00      12.00         0.00       12.00
Mollie Stones                0.00        0.00        0.00        0.00    -500.00      -500.00
Luisa Aguilara Rios          0.00        0.00        0.00        0.00     475.20       475.20
Dawn Foods                   0.00   2,979.84         0.00        0.00        0.00    2,979.84
Delucchi's Market            0.00        0.00        0.00      48.85       -15.05       33.80
Douce d'France            -406.85        0.00        0.00        0.00        0.00     -406.85
EMPLOYEE
   NIVARDO                   0.00       0.00        0.00        0.00      195.50       195.50
   ADALBERTO                 0.00       0.00        0.00        0.00       99.70        99.70
   MARIA PARAMO              0.00       0.00        0.00        0.00       52.30        52.30
   PRISCA                    0.00       0.00        0.00        0.00       18.84        18.84
Total EMPLOYEE               0.00       0.00        0.00        0.00      366.34       366.34
Gourmet Express          2,779.65   1,888.27        0.00        0.00        0.00     4,667.92
KJ's Cafes                   0.00       0.00        0.00        0.00      212.88       212.88
La Casita Chilangas
   #1 - Redwood City     2,592.00   9,252.00    9,828.00 10,020.90      46,923.54   78,616.44 they have $55k credit
Total La Casita Chilang 2,592.00    9,252.00    9,828.00 10,020.90      46,923.54   78,616.44
Los Moreno                   0.00     145.20        0.00      0.00           0.00      145.20
Lunardi's Market         4,541.87   2,150.69      545.47    352.17      -1,944.27    5,645.93
The Market at Edgewoo 1,017.42          0.00        0.00      0.00           0.00    1,017.42
Market on Market             0.00       0.00        0.00      0.00      -4,812.23   -4,812.23
Milk Pail                2,265.90       0.00        0.00      0.00           0.00    2,265.90
New Joe's                    0.00     467.85        0.00      0.00         491.86      959.71
Palo Alto Cafe             479.18     421.10        0.00      0.00           0.00      900.28
Peninsula Catering           0.00       0.00        0.00      0.00          97.88       97.88




                                                                                                             Page 068
 Douce France Bakery
 A/R Aging Summary                                                                   Page 2
  As of Dec 31, 2020

                          Current      1 - 30     31 - 60    61 - 90     > 90      TOTAL
  Piazza's Fine Foods
     Palo Alto                 0.00        0.00       0.00       0.00     -63.35      -63.35
     Piazza's Fine Foods       0.00        0.00       0.00       0.00     -25.00      -25.00
  Total Piazza's Fine Foo      0.00        0.00       0.00       0.00     -88.35      -88.35
  Safeway Community M 1,654.77            97.72     239.84     166.61     764.55    2,923.49
  Salvador Oteiza             15.20       45.60       0.00       0.00       0.00       60.80
  Sigona's
     Palo Alto               183.92      251.68    529.54    125.84        677.60   1,768.58
     RWC                     198.10      866.30    291.88      0.00        836.42   2,192.70
  Total Sigona's             382.02    1,117.98    821.42    125.84      1,514.02   3,961.28
  Snacks                    -187.00        0.00      0.00      0.00          0.00    -187.00
  The Sandwich Bug             0.00      325.00      0.00      0.00          0.00     325.00
  Tony's Fine Foods        3,705.24        0.00      0.00      0.00        348.48   4,053.72
  Whole Foods Market           0.00        0.00      0.00      0.00     -1,042.87  -1,042.87
TOTAL                     18,839.40   18,891.25 11,434.73 10,726.37     42,791.98 102,683.73




                                                                                               Page 069
TAB “F”
          Page 070
     Case 2:10-bk-11181-ER         Doc 152 Filed 03/14/11 Entered 03/14/11 17:58:11                    Desc
                                     Main Document Page 1 of 8

                                                                            FILED & ENTERED
 1
                                                                                MAR 14 2011
 2
 3                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                             Central District of California
                                                                             BY egarcia DEPUTY CLERK
 4
 5
 6                             UNITED STATES BANKRUPTCY COURT
 7                              CENTRAL DISTRICT OF CALIFORNIA
 8                                      LOS ANGELES DIVISION
 9
     In re:                                                 Case No. 2:10-bk-11181 ER
10
11     Dan Haggerty’s International Products, Inc.,         Chapter 11
     d/b/a Precision Grilles,
12                                                          MEMORANDUM OF DECISION
13
                                                            Date: February 2, 2011
14                                                          Time: 10:00 A.M.
                     Debtor.                                Place: Ctrm. 1568, 15th Fl.
15                                                               255 E. Temple Street
16                                                               Los Angeles, CA 90012

17
18            On February 2, 2011, the Court held a hearing on Confirmation of the Debtor’s First
19   Amended Chapter 11 Plan (“Plan”)(Dkt. # 108). Appearances were as stated on the record.
20
21       I.      Facts and Procedural Background

22                   ABCO objects to confirmation of the Debtor’s Plan for several reasons. First,

23   ABCO contends that the Plan cannot be confirmed as it fails to satisfy the requirements of §

24   1129(a).

25
              Section 1129(a)(1) provides that a plan may be confirmed only if it complies with
26
     applicable provisions of the Bankruptcy Code. If a plan fails to comport with § 524(e), it cannot
27
     be in compliance with applicable provisions of the Code. Article XII of the Debtor’s plan
28
     provides:



                                                      -1-                                           Page 071
     Case 2:10-bk-11181-ER         Doc 152 Filed 03/14/11 Entered 03/14/11 17:58:11                 Desc
                                     Main Document Page 2 of 8



 1                  The order confirming the plan (or the plan as amended) shall act as a temporary
 2          injunction restraining any creditor, party-in-interest or any third party from pursuing any
 3          officer, director or shareholder of the Debtor on account of any claim based on a
 4          guaranty for so long as the Debtor is making payments pursuant to the Plan.
 5
                    On Plan confirmation, all creditors having an Allowed Claim shall be temporarily
 6
            enjoined, pursuant to 11 U.S.C. §105, from proceeding against any officer, director,
 7
            shareholder, employee, or other responsible person of Debtor, individually, or in an
 8
            official capacity, to collect all or any portion of an Allowed Claim. This injunction is to
 9
            remain in effect only so long as the Debtor complies with the terms of the Plan
10
            concerning payment of claims. Should the Debtor be in violation of Plan payment terms
11
            and the violation remains uncured for a period of 30 days after receipt by Debtor of
12
            written notice from any party affected by such violation, the affected party may apply to
13
            the Bankruptcy Court to dissolve the temporary injunction as to the affected party. The
14
            Bankruptcy Court shall have exclusive jurisdiction to extinguish or modify the temporary
15
            injunction.
16
17                  To the extent they may have any liability, officers, guarantors, and directors shall
18          not be discharged or released from any liability for such claims and debts under the
19          Plan, however, absent further order of the Court, the exclusive remedy for payment of
20          any claim or debt so long as the plan is not in default as described above shall be
21          payment through the Plan. The temporary injunction is not meant to discharge any third
22          party's liabilities.
23
             The Court’s February 1, 2011 Tentative Ruling denied confirmation of the Debtor’s Plan
24
     on the basis that the temporary injunction provision “runs afoul of § 524(e)” and therefore the
25
     Plan could not be confirmed with the inclusion of this provision. However, at the conclusion of
26
     the February 2 hearing, the Court took the matter under submission for further review. After
27
28




                                                     -2-                                          Page 072
     Case 2:10-bk-11181-ER          Doc 152 Filed 03/14/11 Entered 03/14/11 17:58:11                   Desc
                                      Main Document Page 3 of 8



 1   careful review and analysis, the Court vacates the Tentative Ruling and makes the following
 2   findings and conclusions.
 3
        II.      Discussion
 4
                     A.       The Power of the Court to Affect Third Party Liability
 5
 6            A bankruptcy court is endowed with the power, pursuant to 11 U.S.C. § 105(a), to “issue
 7   any order, process, or judgment that is necessary or appropriate to carry out the provisions of this
 8   title.” In In re Rohnert Park Auto Parts, Inc., 113 B.R. 610 (9th Cir. B.A.P. 1990), the BAP
 9   found that § 105(a) did not give the bankruptcy court authority to approve a plan provision for
10   the release of non-debtors. The BAP ultimately held that the plan at issue violated § 524(e),
11   which states that the discharge of the debtor does not affect the liability of any other entity. Id. at
12   615-17. Similarly, in Coronado City Views, LLC v. Regatta Bay, LLC (In re Regatta Bay, LLC),
13   2009 U.S. Dist. LEXIS 124995 (D. Ariz. Oct. 30, 2009), the District Court held that a plan
14   provision that would temporarily enjoin creditors from collection efforts against non-debtor
15   parties post-confirmation was prohibited. The Court reasoned that, because the injunction would
16   affect the liability of the non-debtor parties, it would violate § 524(e). Id. at *12.
17
              However, the Court does not find the reasoning in those decisions persuasive, because it
18
     is not rooted in a plain reading of the statutory language. Section 524(e) reads, in pertinent part,
19
     “…discharge of a debt of the debtor does not affect the liability of any other entity on, or the
20
     property of any other entity for, such debt” (emphasis added). Based upon a plain reading of the
21
     language of § 524(e), it is apparent that other courts have misinterpreted this section to be
22
     overbroad when in fact it very narrowly relates only to the discharge. In this case, there is no
23
     nexus between the discharge of the Debtor and the issuance of the temporary injunction. Simply
24
     because the discharge provision of the Bankruptcy Code does not affect third party liability does
25
     not mean that the court cannot use § 105(a) to create such an effect, so long as it is not in direct
26
     conflict with another provision of the Code. Therefore, a bankruptcy court has the power to
27
28




                                                       -3-                                           Page 073
     Case 2:10-bk-11181-ER         Doc 152 Filed 03/14/11 Entered 03/14/11 17:58:11                    Desc
                                     Main Document Page 4 of 8



 1   issue an order affecting the liability of non-debtor third parties, under § 105(a), because such an
 2   order does not conflict with § 524(e).
 3
            Alternatively, the Court finds that the temporary injunction in this case does not even
 4
     affect the liability of non-debtors on the Guaranty. Though the plan—if confirmed—would
 5
     temporarily enjoin Creditor ABCO (“ABCO”) from pursuing third party non-debtor Robert
 6
     Rester (“Rester”) for those sums being paid to it under the Plan, Rester’s ultimate liability to
 7
     ABCO on the Guaranty is not affected. If the Reorganized Debtor defaults on the Plan, the
 8
     temporary injunction would terminate and ABCO would be free to pursue Rester on the
 9
     Guaranty for any amounts owed. Furthermore, if any portion of ABCO’s claim is not allowable
10
     in this bankruptcy case, but is otherwise recoverable pursuant to the Guaranty, ABCO would be
11
     free to pursue Rester for any amounts not being paid under the Plan. Therefore, the temporary
12
     injunction does not affect the liability of non-debtors on the Guaranty, and is consequently not in
13
     violation of § 524(e) of the code, even if this Court were to adopt the holding in Rohnert Park.
14
     See In re Seatco, Inc., 257 B.R. 469, 475 (N.D. Tex. Bankr. 2001) (holding that a temporary
15
     injunction in a plan did not affect the liability of non-debtors on the Guaranty).
16
17          B.      The Unusual Circumstances Test
18
            Based on the foregoing, the Court concludes that a temporary injunction prohibiting a
19
     creditor’s suit against a non-debtor during the bankruptcy case is permissible in order to facilitate
20
     the reorganization process in accord with § 105, though only under unusual circumstances. See
21
     In re Zale, 62 F.3d 746, 761 (5th Cir. 1995) (dicta). “These circumstances include (1) when the
22
     non-debtor and the debtor enjoy such an identity of interest that the suit against the non-debtor is
23
     essentially a suit against the debtor, and (2) when the third-party action will have an adverse
24
     impact on the debtor’s ability to accomplish reorganization. When either of these circumstances
25
     occur, an injunction may be warranted.” Id.
26
27          In this case, the Debtor has satisfied the unusual circumstances test. Rester guaranteed
28   payment of the Debtor’s obligations to ABCO. Debtor and Rester enjoy an identity of interest



                                                      -4-                                         Page 074
     Case 2:10-bk-11181-ER          Doc 152 Filed 03/14/11 Entered 03/14/11 17:58:11                    Desc
                                      Main Document Page 5 of 8



 1   such that a suit against Rester is a suit against the Debtor. Rester has testified that if the
 2   temporary injunction was not permitted, he would be forced to focus on the litigation and raise
 3   monies for defense from any source possible, including the Debtor. Rester Declaration
 4   Supporting Confirmation, at 7. The resulting financial drain on the Debtor would affect plan
 5   payments as well as Rester’s ability to focus on the Debtor’s business. Further, Rester asserts
 6   that if he were to lose his stock in the Debtor as a result of a judgment entered in the litigation,
 7   the business would ultimately fail because it depends on his knowledge and contacts in the
 8   industry. Id. Thus, an action against Rester would have an adverse impact on the Debtor’s ability
 9   to reorganize.
10
             C.       Standard for Imposing Injunctive Relief
11
12           Lastly, the Court must also consider the four factors governing the issuance of temporary
13   injunctions. The factors are as follows: “(1) a substantial likelihood that the movant will prevail
14   on the merits; (2) a substantial threat that the movant will suffer irreparabble injury if the
15   injunction is not granted; (3) that the threatened injury to the movant outweighs the threatened
16   harm an injunction may cause to the party opposing the injunction; and (4) that the granting of
17   the injunction will not disserve the public interest.” See Commonwealth Oil Ref. Co. v.
18   U.S.E.P.A. (In re Commonwealth Oil Ref. Co.), 805 F.2d 1175, 1189 (5th Cir. 1986).
19
                      (1) Reasonable Likelihood of Reorganization
20
             In the Court’s February 2, 2011 Tentative Ruling, it states that “[b]ased on the Debtor’s
21
     cash flow projections and the Debtor’s historical cash flow, the Court is not convinced that the
22
     Debtor will be able to meet its obligations under the Plan.” However, the Court is persuaded by
23
     the fact that all voting creditors, aside from ABCO, have now voted in favor of the Debtor’s
24
     Plan. The creditors’ confidence in the Debtor’s reorganization reassures the Court that the parties
25
     most at risk believe that the Debtor can reorganize and emerge from this case in a financially
26
     sound manner.
27
28




                                                       -5-                                            Page 075
     Case 2:10-bk-11181-ER          Doc 152 Filed 03/14/11 Entered 03/14/11 17:58:11                     Desc
                                      Main Document Page 6 of 8



 1           Further, this standard “is not a high burden for the debtor.” In re Excel Innovations, Inc.,
 2   502 F.3d 1086, 1097 (9th Cir. 2007). Where all creditor classes agreed with the Debtor’s Plan, as
 3   is the case here, the court found this standard was met. In re Linda Vista Cinemas, LLC, 2010
 4   Bankr. LEXIS 4259, at *19 (Bankr. Dist. Ariz. November 24, 2010). However, because the
 5   Court still has some doubts about the likelihood of the Debtor’s successful reorganization, it
 6   concludes that this factor does not weigh for or against approving the temporary injunction.
 7                  (2) Irreparable Injury to the Movant
 8
            Without the temporary injunction, the Debtor’s reorganization will be significantly
 9
     jeopardized, as Rester may need to drain the Debtor in order to fund his defense to the litigation.
10
     Rester Declaration Supporting Confirmation, at 7. Further, Rester himself may end up in Chapter
11
     7 proceedings because other than his stock interest in the Debtor and a house with no equity, he
12
     has minimal assets to defend against collection efforts. Brief in Support of Confirmation, at 18. If
13
     a creditor were to acquire a judgment against Rester, and foreclose on his stock interest in the
14
     Debtor, Rester would likely cease involvement with the Debtor. Id. at 2. Because Rester is
15
     essential to the successful reorganization of the Debtor, the Court finds that if the temporary
16
     injunction is not issued, there is a substantial threat of irreparable injury to the Debtor. This
17
     weighs in favor of approving the temporary injunction.
18
19                  (3) Injury to the Movant Outweighs Harm to Enjoined Parties

20
            Although the Court has determined that substantial harm may result to the Debtor absent
21
     the temporary injunction, this harm must be balanced against the harm that may result to the
22
     enjoined parties as a consequence of the injunction. The Court’s February 1, 2011 Tentative
23
     Ruling stated that:
24
25              Finally, the five-year injunction provided for in the Plan, extends until well after the

26              expiration of the four-year statute of limitations for claims based on a written

27              guaranty. Thus, the Court finds that the injunction in this case operates as a de facto

28




                                                       -6-                                          Page 076
     Case 2:10-bk-11181-ER         Doc 152 Filed 03/14/11 Entered 03/14/11 17:58:11                   Desc
                                     Main Document Page 7 of 8



 1              discharge and thus, the equities do not weigh in favor of approving the Plan with the
 2              inclusion of this provision.
 3
            Contrary to the Court’s Tentative Ruling, it became clear at the February 2, 2011 hearing
 4
     that the statute of limitations would not act as a de facto discharge because ABCO has already
 5
     commenced state court litigation against Rester. Further, the state court will toll the statute of
 6
     limitations during the period the temporary injunction is in effect. See CAL. CIV. PROC. CODE §
 7
     583.340(b) (Deering 2011)(stating that “[i]n computing the time within which an action must be
 8
     brought to trial pursuant to this article, there shall be excluded the time during which any of the
 9
     following conditions existed…(b)[p]rosecution or trial of the action was stayed or enjoined.”) As
10
     a result, the Court’s prior concern that the temporary injunction would cause severe detriment to
11
     the enjoined parties is non-existant.
12
13          The Court does acknowledge that the enjoined parties will be delayed in their ability to
14   pursue Rester for their claims and will receive minimal distribution on their claims under the
15   Plan. However, in a liquidation, these creditors would receive no distribution from the Debtor
16   and very little, if anything, from Rester. Brief in Support of Confirmation, at 18. Under the Plan,
17   they stand to receive approximately 7.5%. First Amended Plan, at 10. Additionally, in the event
18   there is a default under the Plan that remains uncured, the injunction will be dissolved and the
19   enjoined creditors are free to pursue Rester. Also, as previously discussed, Rester’s ultimate
20   liability to the enjoined parties remains unaffected by the Plan. Based on these considerations,
21   the Court concludes that the harm to the Debtor, the inability to reorganize, outweighs the harm
22   to the enjoined parties. Because the temporary injunction will ensure at least some benefit to the
23   enjoined creditors, the Court finds that the balance of hardships weighs in favor of the injunction.
24
25
                    (4) Public Policy
26
            The temporary injunction will facilitate the Debtor’s successful reorganization, which
27
     serves the public interest. Public policy favors fewer reorganizations, which means that
28




                                                      -7-                                          Page 077
     Case 2:10-bk-11181-ER          Doc 152 Filed 03/14/11 Entered 03/14/11 17:58:11                   Desc
                                      Main Document Page 8 of 8



 1   stabilizing the Debtor and increasing the likelihood of its successful reorganization is in the
 2   public interest. See In re Linda Vista Cinemas, LLC, 2010 Bankr. LEXIS 4259, at *20. This
 3   factor weighs in favor of the temporary injunction.
 4
        III.      Conclusion
 5
               For the above reasons, the Court concludes that the temporary injunction provided in the
 6
     Debtor’s First Amended Plan is proper, and ABCO’s objection to confirmation on these grounds
 7
     is OVERRULED. A continued confirmation hearing will be held on April 26, 2011 at 10:00am
 8
     to address ABCO’s remaining objections to confirmation. The Court will enter an order
 9
     consistent with this Memorandum of Decision.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26         DATED: March 14, 2011
                                                      United States Bankruptcy Judge
27
28




                                                      -8-                                         Page 078
